 



Exhibit 10(e)
 
ASHWORTH U.K. LTD.
as Borrower
 
 
LOAN AGREEMENT
Dated February 29, 2008
$10,000,000
 
 
BANK OF AMERICA, N.A.,
as Lender
 

 



--------------------------------------------------------------------------------



 



         
SECTION 1 DEFINITIONS; RULES OF CONSTRUCTION
    1  
 
       
1.1 Definitions
    1  
1.2 Accounting Terms
    25  
1.3 [intentionally omitted]
    25  
1.4 Certain Matters of Construction
    25  
1.5 US Loan Agreement definitions
    25  
1.6 Third Party rights
    25  
 
       
SECTION 2 CREDIT FACILITIES
    26  
 
       
2.1 Revolver Commitment
    26  
2.2 [Intentionally Deleted]
    26  
2.3 Letter of Credit Facility
    26  
 
       
SECTION 3 INTEREST, FEES AND CHARGES
    28  
 
       
3.1 Interest
    28  
3.2 Fees
    30  
3.3 Computation of Interest, Fees, Yield Protection
    30  
3.4 Reimbursement Obligations
    30  
3.5 Illegality
    31  
3.6 Inability to Determine Rates
    31  
3.7 Increased Costs; Capital Adequacy
    31  
3.8 Mitigation
    32  
3.9 Funding Losses
    32  
 
       
SECTION 4 LOAN ADMINISTRATION
    32  
 
       
4.1 Manner of Borrowing and Funding Revolver Loans
    32  
4.2 Number and Amount of LIBOR Loans; Determination of Rate
    33  
4.3 [Intentionally omitted.]
    34  
4.4 [Intentionally omitted.]
    34  
4.5 Effect of Termination
    34  
 
       
SECTION 5 PAYMENTS
    34  
 
       
5.1 General Payment Provisions
    34  
5.2 Repayment of Revolver Loans
    34  
5.3 [Intentionally Deleted]
    35  
5.4 Payment of Other Obligations
    35  
5.5 Marshaling; Payments Set Aside
    35  
5.6 Application of Payments
    35  
5.7 Loan Account; Account Stated
    35  
5.8 Taxes
    35  
 
       
SECTION 6 CONDITIONS PRECEDENT
    36  

-i-



--------------------------------------------------------------------------------



 



         
6.1 Conditions Precedent to Initial Loans
    36  
6.2 Conditions Precedent to All Credit Extensions
    37  
6.3 Limited Waiver of Conditions Precedent
    38  
 
       
SECTION 7 COLLATERAL
    38  
 
       
7.1 Debenture
    38  
7.2 Certain After-Acquired Collateral
    38  
7.3 No Assumption of Liability
    38  
 
       
SECTION 8 COLLATERAL ADMINISTRATION
    38  
 
       
8.1 Borrowing Base Certificates
    38  
8.2 Administration of Accounts
    39  
8.3 Administration of Inventory
    40  
8.4 Administration of Equipment
    40  
8.5 Administration of Deposit Accounts
    41  
8.6 General Provisions
    41  
8.7 [intentionally omitted]:
    42  
 
       
SECTION 9 REPRESENTATIONS AND WARRANTIES
    43  
 
       
9.1 General Representations and Warranties
    43  
9.2 Complete Disclosure
    46  
 
       
SECTION 10 COVENANTS AND CONTINUING AGREEMENTS
    47  
 
       
10.1 Affirmative Covenants
    47  
10.2 Negative Covenants
    49  
 
       
SECTION 11 EVENTS OF DEFAULT; REMEDIES ON DEFAULT
    54  
 
       
11.1 Events of Default
    54  
11.2 Remedies upon Default
    55  
11.3 License
    56  
11.4 Setoff
    56  
11.5 Remedies Cumulative; No Waiver
    56  
 
       
SECTION 12 MISCELLANEOUS
    57  
 
       
12.1 Consents, Amendments and Waivers
    57  
12.2 Indemnity
    57  
12.3 Notices and Communications
    57  
12.4 Performance of Borrower’s Obligations
    58  
12.5 Credit Inquiries
    59  
12.6 Severability
    59  
12.7 Cumulative Effect; Conflict of Terms
    59  
12.8 Counterparts
    59  

-ii-



--------------------------------------------------------------------------------



 



         
12.9 Entire Agreement
    59  
12.10 No Control; No Advisory or Fiduciary Responsibility
    59  
12.11 Confidentiality
    60  
12.12 [Intentionally Omitted]
    60  
12.13 GOVERNING LAW
    60  
12.14 [Intentionally Omitted]
    60  
12.15 Waivers by Borrower
    60  
12.16 [intentionally omitted]
    61  
12.17 Judgment Currency
    61  

     
LIST OF SCHEDULES
   
Schedule G-1
  Subsidiary Guarantors
Schedule P-1
  Permitted Asset Disposition
Schedule P-2
  Permitted Capital Leases
Schedule P-3
  Permitted Investments
Schedule 8.5
  Deposit Accounts
Schedule 8.6.1
  Business Locations
Schedule 9.1.4
  Names and Capital Structure
Schedule 9.1.5
  Former Names and Companies
Schedule 9.1.9
  Surety Obligations
Schedule 9.1.12
  Patents, Trademarks, Copyrights and Licenses
Schedule 9.1.15
  Environmental Matters
Schedule 9.1.17
  Litigation
Schedule 9.1.19
  Pension Plans
Schedule 9.1.21
  Labour Relations
Schedule 10.1.11
  Post-Closing Covenants
Schedule 10.2.1(d)
  Borrowed Money
Schedule 10.2.2
  Existing Liens
Schedule 10.2.17
  Existing Affiliate Transactions

-iii-



--------------------------------------------------------------------------------



 



LOAN AGREEMENT
     THIS LOAN AGREEMENT is dated February 29, 2008, between ASHWORTH U.K. LTD.,
a company incorporated in England and Wales with its registered office at 21
St. Thomas Street, Bristol BS1 6JS, United Kingdom and with company number
02862712 (“Borrower”), and BANK OF AMERICA, N.A., a national banking association
(“Lender”).
R E C I T A L S:
     Borrower has requested that Lender provide a credit facility to Borrower to
finance its business enterprise. Lender is willing to provide the credit
facility on the terms and conditions set forth in this Agreement.
     NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
SECTION 1 DEFINITIONS; RULES OF CONSTRUCTION
     1.1 DEFINITIONS. As used herein, the following terms have the meanings set
forth below:
     Account: any indebtedness of an Account Debtor owed to the Borrower under
or pursuant to a Sale Contract, including all rights to payment for goods sold
or leased, or for services rendered.
     Account Debtor: a Person who is obligated under an Account.
     Accounts Formula Amount: 85% of the Value of Eligible Accounts; provided,
however, that such percentage shall be reduced by 1.0% for each whole percentage
point (after rounding any partial percentage point to the nearest whole
percentage point) that the Dilution Percent exceeds 5.0%.
     Affiliate: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have correlative meanings.
     Applicable Inventory Advance Rate: 70% during each Seasonal Advance Rate
Period; and 65% at all other times.
     Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities.
     Applicable Margin: with respect to any Type of Loan, the margin set forth
below, as determined by the Fixed Charge Coverage Ratio for the last Fiscal
Quarter with respect to which financial statements have been delivered pursuant
to Section 10.1.2:

 



--------------------------------------------------------------------------------



 



                      Base Rate   LIBOR     Fixed Charge   Revolver   Revolver
Level   Coverage Ratio   Loans   Loans
I
  > 1.40:1.00   0%   1.25%
II
  > 1.20:1.00 £ 1.40:1.00   0%   1.50%
III
  £ 1.20:1.00   0%   1.75%

Until May 1, 2008, margins shall be determined as if Level I were applicable.
Thereafter, the margins shall be subject to increase or decrease upon receipt by
Lender pursuant to Section 10.1.2 of the financial statements and corresponding
Compliance Certificate for the last Fiscal Quarter, which change shall be
effective on the first day of the calendar month following receipt. If, by the
first day of a month, any financial statements and Compliance Certificate due in
the preceding month have not been received, then the margins shall be determined
as if Level III were applicable, from such day until the first day of the
calendar month following actual receipt.
     Acquisition Consideration: the purchase consideration for any Permitted
Acquisition (other than Equity Interests in Parent) and all other payments paid
to or for the benefit of any seller by Borrower or any Subsidiary in exchange
for, or as part of, or in connection with, any Permitted Acquisition, whether
paid in cash or properties or otherwise and whether payable at or prior to the
consummation of such Permitted Acquisition or deferred for payment at any future
time, whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing the purchase price
and any assumptions of Debt, “earn-outs” and other agreements to make any
payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any person or business; provided that any such future payment
that is subject to a contingency shall be considered Acquisition Consideration
only to the extent of the reserve, if any, required under GAAP at the time of
such sale to be established in respect thereof by any Borrower or any
Subsidiary.
     Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease.
     Availability: the Borrowing Base minus the principal balance of all
Revolver Loans.
     Availability Block: $1,000,000.
     Availability Reserve: the sum (without duplication) of (a) the Inventory
Reserve; (b) the Rent and Charges Reserve; (c) the LC Reserve; (d) the Bank
Product Reserve; (e) all accrued Royalties, whether or not then due and payable
by the Borrower; (f) the aggregate amount of liabilities secured by Liens upon
Collateral that are senior to Lender’s Liens (but imposition of any such reserve
shall not waive an Event of Default arising therefrom); (g) the Availability
Block; and (h) such additional reserves, in such amounts and with respect to
such matters, as Lender in its Credit Judgment may elect to impose from time to
time.
     Bank Product: any of the following products, services or facilities
extended to the Borrower or a Subsidiary by Lender or any of its Affiliates:
(a) Cash Management Services;

-2-



--------------------------------------------------------------------------------



 



(b) products under Hedging Agreements; (c) commercial credit card and merchant
card services; and (d) leases and other banking products or services as may be
requested by the Borrower or a Subsidiary, other than Letters of Credit or the
US Loan Facility.
     Bank Product Debt: Debt and other obligations of Borrower or a Subsidiary
relating to Bank Products.
     Bank Product Reserve: the aggregate amount of reserves established by
Lender from time to time in its reasonable discretion in respect of Bank Product
Debt.
     Base Rate: the rate of interest announced by Lender from time to time as
its prime rate. Such rate is a rate set by Lender based upon various factors
including its costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above or below such announced rate. Any change in such rate announced
by Lender shall take effect at the opening of business on the day specified in
the public announcement of such change or, if no such public announcement is
made, on the day on which it is notified to the Borrower.
     Base Rate Revolver Loan: a Revolver Loan that bears interest based on the
Base Rate.
     Board of Governors: The Board of Governors of the US Federal Reserve
System.
     Borrowed Money: with respect to any Obligor, without duplication, its
(a) Debt that (i) arises from the lending of money by any Person to such
Obligor, (ii) is evidenced by notes, drafts, bonds, debentures, credit documents
or similar instruments, (iii) accrues interest or is a type upon which interest
charges are customarily paid (excluding trade payables or taxes owing in the
ordinary course of business), or (iv) was issued or assumed as full or partial
payment for Property; (b) Capital Leases; (c) reimbursement obligations with
respect to letters of credit; and (d) guaranties of any Debt of the foregoing
types owing by another Person.
     Borrowing: a group of Loans of one Type that are made on the same day or
are converted into Loans of one Type on the same day.
     Borrowing Base: on any date of determination, an amount equal to the lesser
of (a) the Revolver Commitment, minus the LC Reserve, or (b) the sum of the
Accounts Formula Amount, plus the Inventory Formula Amount, minus the
Availability Reserve.
     Borrowing Base Certificate: a certificate, in substantially the form agreed
to by Lender and Borrower prior to the date hereof or otherwise in form and
substance reasonably satisfactory to Lender, by which Borrower certifies
calculation of the Borrowing Base.
     Business Day: a day (other than a Saturday or Sunday) on which banks are
open for general business in London and:
     (a) (in relation to any date for payment or purchase of a currency other
than Euro) the principal financial centre of the country of that currency; or
     (b) (in relation to any date for payment or purchase of Euro) any TARGET
Day.

-3-



--------------------------------------------------------------------------------



 



     Capital Expenditures: all liabilities incurred, expenditures made or
payments due (whether or not made) by the Borrower or a Subsidiary for the
acquisition of any fixed assets, or any improvements, replacements,
substitutions or additions thereto with a useful life of more than one year,
including the principal portion of Capital Leases, but excluding proceeds of
Asset Dispositions re-invested in the business of the Borrower or a Subsidiary
making such Asset Disposition to the extent such re-investment is permitted
hereunder. For purposes of this definition, the purchase price of equipment or
other fixed assets that are purchased simultaneously with the trade-in of
existing assets or with insurance proceeds shall be included in Capital
Expenditures only to the extent of the net amount by which such purchase price
exceeds the credit granted by the seller of such assets for the assets being
traded in at such time or the amount of such insurance proceeds, as the case may
be.
     Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
     Capital Lease Lien: a Lien that secures a Capital Lease, encumbering only
the assets leased with such Capital Lease and accessions to, and products and
proceeds (including insurance condemnation proceeds) of, such leased assets.
     Cash Collateral: cash, and any interest or other income earned thereon,
that is delivered to Lender to Cash Collateralize any Obligations.
     Cash Collateral Account: a demand deposit, money market or other account
maintained with Lender and subject to Lender’s Liens.
     Cash Collateralize: the delivery of cash to Lender, as security for the
payment of Obligations, in an amount equal to (a) with respect to LC
Obligations, 105% of the aggregate LC Obligations, and (b) with respect to any
other Obligations (including Obligations arising under Bank Products) other than
contingent Obligations, Lender’s good faith estimate of the amount due or to
become due, including all fees and other amounts relating to such Obligations.
“Cash Collateralization” has a correlative meaning.
     Cash Equivalent: at any time:
     (a) certificates of deposit maturing within one year after the relevant
date of calculation and issued by a bank or financial institution which has a
rating for its long-term unsecured and non credit-enhanced debt obligations of A
or higher by Standard & Poor’s Rating Services or Fitch Ratings Ltd or A-2 or
higher by Moody’s Investor Services Limited or a comparable rating from an
internationally recognized credit rating agency;
     (b) any investment in marketable debt obligations issued or guaranteed by
the government of the United States of America, the United Kingdom or by an
instrumentality or agency of any of them having an equivalent credit rating,
maturing within one year after the relevant date of calculation and not
convertible or exchangeable to any other security;
     (c) commercial paper not convertible or exchangeable to any other security:
          (i) for which a recognized trading market exists,

-4-



--------------------------------------------------------------------------------



 



          (ii) issued by an issuer incorporated in the United States of America
or the United Kingdom,
          (iii) which matures within one year after the relevant date of
calculation, and
          (iv) which has a credit rating of either A-1 or higher by Standard &
Poor’s Rating Services or F-1 or higher by Fitch Ratings Ltd or P-1 or higher by
Moody’s Investor Services Limited, or, if no rating is available in respect of
the commercial paper, the issuer of which has, in respect of its long-term
unsecured and non-credit enhanced debt obligations, an equivalent rating;
     (d) any investment in money market funds which:
          (i) have a credit rating of either A-1 or higher by Standard & Poor’s
Rating Services or F-1 or higher by Fitch Ratings Ltd or P-1 or higher by
Moody’s Investor Services Limited,
          (ii) invest substantially all their assets in securities of the types
described in paragraphs (a) to (d) above, and
          (iii) can be turned into cash on not more than 60 days’; notice;
     (e) Sterling bills of exchange eligible for rediscount at the Bank of
England and accepted by a banking institution which has, in respect of its
long-term unsecured debt obligations, a rating of A-2 or higher by Moody’s
Investor Services Limited, a or higher by Standard & Poor’s Rating Services or a
or higher by Fitch Ratings Ltd; or
     (f) any other debt security approved by the Lender, in each case,
denominated in Sterling, Euro or Dollars and to which the Borrower or any
Guarantor is alone (or, together with any other such Obligor) beneficially
entitled at that time and which is not issued or guaranteed by any Obligor or
subject to any Lien (other than a Lien in favour of the Lender).
     Cash Management Services: any services provided from time to time by Lender
or any of its Affiliates to the Borrower or a Subsidiary in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.
     Change in Law: the occurrence, after the date hereof, of (a) the adoption
or taking effect of any law, rule, regulation or treaty; (b) any change in any
law, rule, regulation or treaty or in the administration, interpretation or
application thereof by any Governmental Authority; or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority.
     Change of Control: (a) Parent ceases to own and control, beneficially and
of record, directly or indirectly, all Equity Interests in Borrower or any
Obligor (except in connection with a merger or consolidation permitted under
Section 10.2.9); (b) a change in the majority of directors of Parent, unless
approved by the then majority of directors; or (c) all or substantially all of
the assets of a Subsidiary of the Borrower are sold or transferred (except in
connection with a merger or consolidation permitted under Section 10.2.9)
without providing Lender at least

-5-



--------------------------------------------------------------------------------



 



30 days’ prior written notice of such sale and obtaining the written consent of
Lender which consent shall not be unreasonably withheld.
     Claims: all liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable lawyers’ fees and Extraordinary Expenses) at
any time (including after Full Payment of the Obligations) incurred by or
asserted against any Indemnitee in any way relating to (a) any Loans, Letters of
Credit, Loan Documents, or the use thereof or transactions relating thereto,
(b) any action taken or omitted to be taken by any Indemnitee in connection with
any Loan Documents, (c) the existence or perfection of any Liens, or realization
upon any Collateral, (d) exercise of any rights or remedies under any Loan
Documents or Applicable Law, or (e) failure by any Obligor to perform or observe
any terms of any Loan Document, in each case including all costs and expenses
relating to any investigation, litigation, arbitration or other proceeding
(including an Insolvency Proceeding or appellate proceedings), whether or not
the applicable Indemnitee is a party thereto.
     Closing Date: as defined in Section 6.1.
     Collateral: all Property described in any Security Documents as security
for any Obligations, and all other Property that now or hereafter secures (or is
intended to secure) any Obligations; provided, however, that the term
“Collateral” shall not include, and no security interest hereunder or any other
Loan Documents shall attach to, any Excluded Assets.
     Commitment Termination Date: the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrower terminates the Revolver
Commitment pursuant to Section 2.1.3; or (c) the date on which the Revolver
Commitment is terminated pursuant to Section 11.2.
     Compliance Certificate: a certificate, in form and substance reasonably
satisfactory to Lender, by which Borrower certifies compliance with
Section 10.1.2 and calculates the applicable Level for the Applicable Margin.
     Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof. The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.
     Credit Judgment: Lender’s judgment exercised reasonably and in good faith,
based upon its consideration of any factor that it believes (a) could reasonably
be expected to adversely

-6-



--------------------------------------------------------------------------------



 



affect the quantity, quality, mix or value of Collateral, the enforceability or
priority of Lender’s Liens, or the amount that Lender could reasonably be
expected to receive in liquidation of any Collateral (including any such
Collateral consisting of Inventory subject to a License that restricts Lender’s
right to dispose of such Inventory, unless Lender has received an appropriate
Lien Waiver); (b) demonstrates that any collateral report or financial
information delivered by any Obligor is incomplete, inaccurate or misleading in
any material respect; (c) materially increases the likelihood of any Insolvency
Proceeding involving an Obligor; or (d) creates or could reasonably be expected
to result in a Default or Event of Default. In exercising such judgment, Lender
may consider any factors related to the Borrower and the business of the
Borrower that could reasonably be expected to increase the credit risk of
lending to Borrower on the security of the Collateral.
     Debenture: the fixed and floating charge debenture created or to be created
by Borrower in favour of Lender in the form or substantially in the form of the
draft initialed for identification purposes by Borrower and Lender.
     Debt: as applied to any Person, without duplication, (a) all obligations of
such Person for borrowed money and all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or other similar instruments; (b) all
obligations of such person to pay the deferred purchase price of property or
services (other than deferred compensation and trade accounts payable, in each
case in the ordinary course of business); (c) Capital Leases; (d) all Contingent
Obligations; (e) all reimbursement obligations in connection with letters of
credit issued for the account of such Person; and (f) in the case of the
Borrower, the Obligations. The Debt of a Person shall include any recourse Debt
of any partnership in which such Person is a general partner or joint venturer.
     Default: an event or condition that, with the lapse of time or giving of
notice, would constitute an Event of Default.
     Default Rate: for any Obligation (including, to the extent permitted by
law, interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.
     Deposit Account: a blocked account of Borrower with Lender or other
financial institution reasonably acceptable to Lender, to which all payments
from Account Debtors (other than as set forth in Section 8.2.6) are required to
be paid over which Lender has exclusive control for withdrawal purposes by
virtue of the Debenture and the Deposit Account Control Agreements.
     Deposit Account Control Agreements: the notices and acknowledgements to be
executed by each institution maintaining a Deposit Account pursuant to the
Debenture.
     Dilution Percent: the percent, determined for Borrower’s most recently
completed 12 months, equal to (a) all non-cash reductions to Accounts,
including, but not limited to, bad debt write-downs or write-offs, discounts,
returns, promotions, credits, credit memos and other dilutive items with respect
to Accounts, divided by (b) gross collections.
     Distribution: any declaration or payment of a distribution, interest or
dividend on any Equity Interest; any distribution, advance or repayment of Debt
to a holder of Equity Interests (in its capacity as such); or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest,
in each case other than payment-in-kind and other than dividend payments

-7-



--------------------------------------------------------------------------------



 



or other distributions payable solely in the common stock or other common equity
interests of the person making such dividend or other distribution.
     Dollars: lawful money of the United States.
     EBITDA: determined on a consolidated basis for Parent and its Subsidiaries,
net income, calculated before interest expense, provision for income taxes,
depreciation and amortization expense, gains or extraordinary charges or
non-cash charges or losses arising from the sale of capital assets, gains
arising from the write-up of assets, and any extraordinary gains (in each case,
to the extent included or deducted, as applicable, in determining net income).
     Eligible Account: an Account owing to the Borrower that arises in the
ordinary course of business from the sale of goods or rendition of services, is
payable in Dollars, Euro or Sterling and is not excluded by the criteria set
forth in the next succeeding sentence. No Account shall be an Eligible Account
if (a) it is unpaid for more than 60 days after the original due date, or more
than 120 days after the original invoice date; (b) 50% or more of the Accounts
owing by the Account Debtor are not Eligible Accounts under clause (a) of this
definition; (c) when aggregated with other Accounts owing by the Account Debtor,
it exceeds 20% of the aggregate Eligible Accounts (or such higher percentage as
Lender may establish for the Account Debtor from time to time); (d) it does not
conform with a covenant or representation herein; (e) it is owing by a creditor
or supplier, or is otherwise subject to a potential offset, counterclaim,
dispute, deduction, discount, recoupment, reserve, defense, chargeback, credit
or allowance (but ineligibility shall be limited to the amount thereof); (f) an
Insolvency Proceeding has been commenced by or against the Account Debtor; or
the Account Debtor has failed, has suspended or ceased doing business, is
liquidating, dissolving or winding up its affairs, or is not Solvent; (g) the
Account Debtor is organized or has its principal offices or assets in a
jurisdiction which was not in the European Union prior to May 1, 2004; (h) it is
owing by the United States or United Kingdom or any department, agency or
instrumentality of either, unless, as to an Account owing by the United States,
or any department, agency or instrumentality, the Account has been assigned to
Lender in compliance with the Assignment of Claims Act; (i) it is not subject to
a duly perfected, first priority Lien in favor of Lender, or is subject to any
other Lien (other than customary chargeback rights, and Permitted Liens
specified in Sections 10.2.2(c), (d) and (g) and subject, in the case of the
first priority nature of Lender’s Lien, to such specified Permitted Liens having
priority by operation of applicable law over the Lien of the Lender); (j) the
goods giving rise to it have not been delivered to and accepted by the Account
Debtor, the services giving rise to it have not been accepted by the Account
Debtor, or it otherwise does not represent a final sale; (k) it is evidenced by
Chattel Paper or an Instrument of any kind, or has been reduced to judgment;
(l) its payment has been extended, the Account Debtor has made a partial
payment, or it arises from a sale on a cash-on-delivery basis; (m) it arises
from a sale to an Affiliate, or from a sale on a bill-and-hold, guaranteed sale,
sale-or-return, sale-on-approval, consignment, or other repurchase or return
basis; (n) it represents a progress billing or retainage; or (o) it includes a
billing for interest, fees or late charges, but ineligibility shall be limited
to the extent thereof. In calculating delinquent portions of Accounts under
clauses (a) and (b), credit balances more than 60 days past due or more than
120 days from the invoice date for such Account will be excluded. For the
purpose of valuing Eligible Accounts denominated in Euro or Sterling, the amount
of such Eligible Account shall be converted into the Equivalent Amount thereof
in Dollars on the last Business Day of each fiscal month; provided, that Lender
reserves the right to adjust, at any time in its reasonable credit judgment, the
value of Dollars of such Eligible Accounts to take into account currency rate
exchange fluctuations since the last valuation thereof.

-8-



--------------------------------------------------------------------------------



 



     Eligible In-Transit Inventory: Inventory owned by the Borrower that would
be Eligible Inventory if it were not in transit from a foreign location to a
location of the Borrower within the United Kingdom and that is not excluded by
the following criteria. No Inventory shall be Eligible In-Transit Inventory
unless it (a) is subject to a negotiable bill of lading showing Lender as
indorsee, which bill of lading is in the possession of Lender, or held to the
order of Lender by such other Person as Lender shall approve; (b) is fully
insured in a manner satisfactory to Lender, with the interests of Lender noted
on the policy; (c) has been identified to the applicable sales contract and
title has passed to the Borrower; (d) is not sold by a vendor that has a right
to reclaim, divert shipment of, repossess, stop delivery, claim any reservation
of title or otherwise assert Lien rights against the Inventory, or with respect
to whom the Borrower is in default of any obligations; (e) is subject to
purchase orders and other sale documentation satisfactory to Lender; (f) is
shipped by a common carrier that is not affiliated with the vendor; (g) is being
handled by a customs broker, freight-forwarder or other handler that has
delivered a Lien Waiver and (h) is subject to a pledge or charge in favour of
Lender in form and substance satisfactory to Lender.
     Eligible Inventory: Inventory owned by the Borrower that is not excluded by
the following criteria. No Inventory shall be Eligible Inventory unless it
(a) is finished goods, and not raw materials or work-in-process, packaging or
shipping materials, labels, samples, display items, bags, replacement parts or
manufacturing supplies; (b) is not held on consignment, nor subject to any
deposit or down payment; (c) is in new and saleable condition and is not
damaged, defective, shopworn or otherwise unfit for sale; (d) is not greater
than 12 months old), obsolete or unmerchantable, and does not constitute
returned or repossessed goods; (e) meets all standards imposed by any
Governmental Authority, and does not constitute hazardous materials under any
Environmental Law; (f) conforms with the covenants and representations herein;
(g) is subject to Lender’s duly perfected, first priority Lien, and no other
Lien (other than the Permitted Liens specified in Section 10.2.2(c), (d) and
(g) and subject, in the case of the first priority nature of Lender’s Lien, to
such specified Permitted Liens having priority by operation of applicable law
over the Lien of the Lender); (h) is within the United Kingdom, is not in
transit except between locations of Borrower, and is not consigned to any
Person; (i) is not subject to any warehouse receipt or negotiable Document;
(j) it is not subject to a retention of title claim by its supplier; (k) is not
located on leased premises or in the possession of a warehouseman, processor,
repairman, mechanic, shipper, freight forwarder or other Person, unless the
lessor or such Person has delivered a Lien Waiver or an appropriate Rent and
Charges Reserve has been established; and (l) is reflected in the details of a
current perpetual inventory report (provided, that Inventory that is in-transit
or that is “pack and hold” Inventory does not need to meet the conditions of
this clause (l)).
     Eligible Slow Moving Inventory: Inventory owned by the Borrower (a) that
would be Eligible Inventory if it were not greater than 12 months old or
(b) that is less than 24 months old.
     Enforcement Action: any action to enforce any Obligations or Loan Documents
or to realize upon any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, or
otherwise).
     Environmental Laws: any applicable law or regulation which relates to:
     (a) the pollution or protection of the environment;

-9-



--------------------------------------------------------------------------------



 



     (b) harm to or the protection of human health;
     (c) the conditions of the workplace; or
     (d) any emission or substance capable of causing harm to any living
organism or the environment.
     Environmental Notice: a written notice from any Governmental Authority or
other Person of any possible noncompliance with, investigation of a possible
violation of, litigation relating to, or potential fine or liability under any
Environmental Law, or with respect to any Environmental Release, environmental
pollution or hazardous materials, including any complaint, summons, citation,
order, claim, demand or request for correction, remediation or otherwise.
     Environmental Release: (i) a breach, or alleged breach of, Environmental
Law (ii) any accident, fire, explosion or other similar event of any type
involving an emission or substance which is capable of causing harm to any
living organism or the environment or (iii) any other environmental
contamination.
     Equipment: all machinery, fixtures, furniture, office machinery, vehicles,
trailers, implements and other equipment of every kind and description now owned
or hereafter acquired by and used or useful in connection with the Borrower’s
business and all equipment of like kind or type hereafter acquired by Borrower
in substitution or replacement thereof, and all additions and accessions
thereto.
     Equity Interest: the ownership interest of any (a) shareholder in a
corporation; (b) partner in a partnership (whether general, limited, limited
liability or joint venture); (c) member in a limited liability company; or
(d) other Person having any other form of equity security or ownership interest.
     Equivalent Amount: on any date of determination, with respect to
obligations or valuations denominated in Euro or Sterling (the “first
currency”), the amount of Dollars (the “second currency”) which would result
from the Lender converting the first currency into the second currency at the
applicable currency exchange rate as reasonably determined by Lender and set
forth on the world wide web. (unless otherwise specified by Lender, the
applicable currency exchange rate for any currency at any time shall be the rate
set forth for such currency at such time at the following website link:
http://www.oanda.com/cgi/crossrate/crossrateresult.shtml?quotes=GBP&quotes=CAD&quotes=EUR&quotes=JPY
&quotes=CHF&quotes=USD&quotes=AUD&quotes=SEK&go=Get+my+Table)
     Euro or €: the single currency for the time being of Participating Member
States.
     Event of Default: as defined in Section 11.
     Excluded Assets: (a) real property and any fixtures attached or appurtenant
thereto, (b) any rights or property acquired by an Obligor under, or subject to,
a lease, contract, or license, if and for so long as the grant of a Lien under
any Security Document would constitute or result in (x) the abandonment,
invalidation or unenforceability of any right, title or interest of such Obligor
therein or (y) a breach or termination pursuant to the terms of, or a default
under,

-10-



--------------------------------------------------------------------------------



 



any such lease, contract, or license (other than to the extent that any
restriction on such assignment would be rendered ineffective pursuant to any
Applicable Law or principles of equity), (c) any insurance or condemnation
proceeds from any of the foregoing to the extent required to be maintained for
the benefit of, and paid over to, a Person other than Parent, Borrower or their
Affiliates, (d) any insurance or condemnation proceeds covering any real
property leased by an Obligor or fixtures attached or appurtenant thereto to the
extent required to be maintained for the benefit of, and paid over to, the
applicable landlord; any insurance or condemnation proceeds from any of the
foregoing, (e) any insurance or condemnation proceeds covering any real property
leased by an Obligor or fixtures attached or appurtenant thereto to the extent
required to be maintained for the benefit of, and paid over to, the applicable
landlord, and (f) the UK Lease Deposit; provided, however, that at such time as
the condition causing such abandonment, invalidation or unenforceability shall
be no longer in effect with respect to any property, such property shall no
longer constitute Excluded Assets.
     Excluded Tax: with respect to Lender or any other recipient of a payment to
be made by or on account of any Obligation, taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of Lender, in which its applicable
lending office is located.
     Extraordinary Expenses: all costs, expenses or advances that Lender may
incur with respect to the Obligations during a Default or Event of Default, or
during the pendency of an Insolvency Proceeding of an Obligor, including those
relating to (a) any audit, inspection, repossession, storage, repair, appraisal,
insurance, manufacture, preparation or advertising for sale, sale, collection,
or other preservation of or realization upon any Collateral; (b) any action,
arbitration or other proceeding (whether instituted by or against Lender, any
Obligor, any representative of creditors of an Obligor or any other Person) in
any way relating to any Collateral (including the validity, perfection, priority
or avoidability of Lender’s Liens with respect to any Collateral), Loan
Documents, Letters of Credit or Obligations, including any lender liability or
other Claims; (c) the exercise, protection or enforcement of any rights or
remedies of Lender in, or the monitoring of, any Insolvency Proceeding;
(d) settlement or satisfaction of any taxes, charges or Liens with respect to
any Collateral; (e) any Enforcement Action; and (f) negotiation and
documentation of any modification, waiver, workout, restructuring or forbearance
with respect to any Loan Documents or Obligations. Such costs, expenses and
advances include transfer fees, Other Taxes, storage fees, insurance costs,
permit fees, utility reservation and standby fees, legal fees, appraisal fees,
brokers’ fees and commissions, auctioneers’ fees and commissions, accountants’
fees, environmental study fees, wages and salaries paid to employees of any
Obligor or independent contractors in liquidating any Collateral, and travel
expenses.
     Fiscal Quarter: each period of three months, commencing on the first day of
a Fiscal Year.
     Fiscal Year: the fiscal year of Borrower and Subsidiaries for accounting
and tax purposes, ending on October 31 of each year.
     Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis
for Parent and its Subsidiaries, of (a) EBITDA minus Capital Expenditures
(except those financed with

-11-



--------------------------------------------------------------------------------



 



Borrowed Money other than Revolver Loans) and cash taxes paid, to (b) Fixed
Charges. Such ratio shall be measured on a Fiscal Year to date basis for
measurement dates prior to the end of Fiscal Year 2008, and on a most recent
four Fiscal Quarter basis for measurement dates thereafter.
     Fixed Charges: the sum of interest expense (other than payment-in-kind),
principal payments made by any Obligor on Borrowed Money (other than the
Obligations), and Distributions made by Parent.
     Foreign Subsidiary: a Subsidiary that is organized under laws of any
jurisdiction other than England and Wales.
     FSA: the Financial Services Authority of the United Kingdom.
     Full Payment: with respect to any Obligations, (a) if such Obligations are
Obligations other than (i) LC Obligations, (ii) Obligations arising under Bank
Products, or (iii) contingent indemnity Obligations, the full cash payment
thereof, including any interest, fees and other charges accruing during an
Insolvency Proceeding (whether or not allowed in the proceeding); and (b) if
such Obligations are LC Obligations or Obligations arising under Bank Products,
Cash Collateralization thereof (or delivery of a standby letter of credit
acceptable to Lender in its discretion, in the amount of required Cash
Collateral). The Revolver Loans shall not be deemed to have been paid in full
until the Revolver Commitment has expired or been terminated.
     GAAP: generally accepted accounting principles in effect in the United
States from time to time, including any changes permitted under such principles
as set forth in Section 1.2.
     Governmental Approvals: all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.
     Governmental Authority: any national, federal, state, municipal, foreign or
other governmental department, agency, commission, board, bureau, court,
tribunal, instrumentality, political subdivision, or other entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions for or pertaining to any government or court, in each case whether
associated with the United Kingdom, the European Union or a foreign entity or
government.
     Guarantors: Parent and each of Borrower’s Subsidiaries set forth on
Schedule G-1 and each other Person who guarantees payment or performance of any
Obligations.
     Guaranty: each guaranty agreement executed by a Guarantor in favor of
Lender.
     Hedging Agreement: an agreement relating to any swap, cap, floor, collar,
option, forward, cross right or obligation, or combination thereof or similar
transaction, with respect to interest rate, foreign exchange, currency,
commodity, credit or equity risk.
     Immaterial Tax: a state or local Tax obligation of an Obligor, with respect
to which the amount of all such Taxes is less than $250,000.
     Indemnified Taxes: Taxes other than Excluded Taxes.

-12-



--------------------------------------------------------------------------------



 



     Indemnitees: Lender and its officers, directors, employees, Affiliates,
agents and attorneys.
     Insolvency Proceeding: any case or proceeding commenced by or against a
Person under any law for, or any agreement of such Person to, or any application
or petition for the purposes of (a) the entry of an order for relief under any
insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, provisional liquidator, administrator,
conservator or other custodian for such Person or for all or any part of its
Property; or (c) an assignment or trust mortgage for the benefit of creditors.
     Insurance Assignment: each collateral assignment of insurance pursuant to
which an Obligor assigns to Lender such Obligor’s rights under business
interruption or other insurance policies as Lender reasonably deems appropriate,
as security for the Obligations.
     Intellectual Property: all intellectual Property of a Person, including
inventions, designs, patents, copyrights, trademarks, service marks, trade
names, trade secrets, confidential or proprietary information, customer lists,
know-how, software and databases; all embodiments or fixations thereof and all
related documentation, applications, registrations and franchises; all licenses
or other rights to use any of the foregoing; and all books and records relating
to the foregoing.
     Intellectual Property Claim: any claim or assertion (whether in writing, by
suit or otherwise) that the Borrower’s or Subsidiary’s ownership, use,
marketing, sale or distribution of any Inventory, Equipment, Intellectual
Property or other Property violates another Person’s Intellectual Property.
     Intercompany Subordination Agreement: the Intercompany Subordination
Agreement executed by Parent, Borrower and each of their Subsidiaries in form
and substance satisfactory to Lender.
     Interest Period: as defined in Section 3.1.3.
     Inventory: all goods intended for sale, lease, display or demonstration;
all work in process; and all raw materials, and other materials and supplies of
any kind that are or could be used in connection with the manufacture, printing,
packing, shipping, advertising, sale, lease or furnishing of such goods, or
otherwise used or consumed in the Borrower’s business (but excluding Equipment).
     Inventory Formula Amount: the least of (i) $10,000,000; (ii) the sum of
(x) the Applicable Inventory Advance Rate times the Value of Eligible Inventory;
plus (y) the Applicable Inventory Advance Rate times the Value of Eligible
In-Transit Inventory plus (z) the Slow Moving Inventory Advance Rate times the
Value of Eligible Slow Moving Inventory, or (iii) 85% of the product of (y) NOLV
Percentage multiplied by (z) the sum of (1) the Value of Eligible Inventory plus
(2) the Value of Eligible In-Transit Inventory plus (3) the Value of Eligible
Slow Moving Inventory.
     Inventory Reserve: reserves established by Lender to reflect factors that
may negatively impact the Value of Inventory, including change in salability,
obsolescence, seasonality, theft, shrinkage, imbalance, change in composition or
mix, markdowns and vendor chargebacks.

-13-



--------------------------------------------------------------------------------



 



     Inverse Inventory Advance Rate: for LC Obligations relating to documentary
Letters of Credit issued to support Borrower’s purchase of Inventory, a
percentage equal to 100% minus the Applicable Inventory Advance Rate.
     Investment: any acquisition of all or substantially all assets of a Person;
any acquisition of record or beneficial ownership of any Equity Interests of a
Person; or any advance or capital contribution to or other investment in a
Person.
     LC Application: an application by Borrower to Lender for issuance of a
Letter of Credit, in form and substance reasonably satisfactory to Lender.
     LC Conditions: the following conditions necessary for issuance of a Letter
of Credit: (a) each of the conditions set forth in Section 6; (b) after giving
effect to such issuance, total LC Obligations do not exceed the Letter of Credit
Subline, no Overadvance exists and, if no Revolver Loans are outstanding, the LC
Obligations do not exceed the Borrowing Base (without giving effect to the LC
Reserve for purposes of this calculation); (c) the expiration date of such
Letter of Credit is (i) no more than 365 days from issuance, in the case of
standby Letters of Credit, (ii) no more than 120 days from issuance, in the case
of documentary Letters of Credit, and (iii) at least 20 Business Days prior to
the Revolver Termination Date; (d) the Letter of Credit and payments thereunder
are denominated in Dollars, Euro or Sterling; and (e) the purpose and form of
the proposed Letter of Credit is satisfactory to Lender in its reasonable
discretion.
     LC Documents: all documents, instruments and agreements (including LC
Requests and LC Applications) delivered by Borrower or any other Person to
Lender in connection with issuance, amendment or renewal of, or payment under,
any Letter of Credit.
     LC Obligations: the sum (without duplication) of (a) all amounts owing by
Borrower for any drawings under Letters of Credit (such amounts denominated in
Euro or Sterling to be valued at the Equivalent Amount thereof); (b) the stated
amount of all outstanding Letters of Credit (Letters of Credit denominated in
Euro or Sterling to be valued at the Equivalent Amount thereof); and (c) all
fees and other amounts owing with respect to Letters of Credit.
     LC Request: a request for issuance of a Letter of Credit, to be provided by
Borrower, in form reasonably satisfactory to Lender.
     LC Reserve: the aggregate of all LC Obligations, other than (a) those that
have been Cash Collateralized and (b) if no Default or Event of Default exists,
those constituting charges owing to Lender. For purposes of this definition,
(x) in the case of documentary Letters of Credit issued to support Borrower’s
purchase of Eligible In-Transit Inventory (and so long as such Letters of Credit
have not become bankers acceptances), the reserve shall be limited to (i) the
Inverse Inventory Advance Rate times (ii) the amount of LC Obligations
attributable to such documentary Letters of Credit and (y) in the case of all
other Letters of Credit and bankers acceptances, the reserve shall equal 100% of
the face amount of all outstanding Letters of Credit and bankers acceptances.
     Lender Professionals: attorneys, solicitors, counsel, accountants,
appraisers, auditors, business valuation experts, environmental engineers or
consultants, turnaround consultants, and other professionals and experts
retained by Lender.

-14-



--------------------------------------------------------------------------------



 



     Letter of Credit: any standby or documentary letter of credit issued by
Lender for the account of the Borrower, or any indemnity, guarantee, exposure
transmittal memorandum or similar form of credit support issued by Lender for
the benefit of the Borrower.
     Letter of Credit Subline: $2,000,000.
     LIBOR: for any Interest Period with respect to a LIBOR Loan, the per annum
rate of interest (rounded upward, if necessary, to the nearest 1/100th of 1%),
determined by Lender at approximately 11:00 a.m. (London time) two Business Days
prior to or, in the case of Sterling, on the first day of such Interest Period,
for a term comparable to such Interest Period, equal to (1) (in the case of
Dollars and Sterling) (a) the British Bankers Association Interest Settlement
Rate (“BBA LIBOR”) for the relevant currency, as displayed on the appropriate
page of the Reuters screen (or, if unavailable, such other commercially
available source as may be designated by Lender) or (b) if BBA LIBOR is not
available for any reason, the interest rate at which deposits in the relevant
currency and in the approximate amount of the LIBOR Loan would be offered by
Lender’s London branch to major banks in the London interbank market and (2) (in
the case of Euro) (a) the percentage rate per annum determined by the Banking
Federation of the European Union (“BFEU Rate”) for the relevant Interest Period
as displayed on the appropriate page of the Reuters screen (or, if unavailable,
such other commercially available source as may be designated by Lender), such
rate being known as “EURIBOR” or (b) if the BFEU Rate is not available for any
reason, the interest rate at which deposits in Euro and in the approximate
amount of the LIBOR Loan would be offered by Lender’s London branch to major
banks in the European interbank market.
     LIBOR Loan: each set of LIBOR Revolver Loans having a common length and
commencement of Interest Period and denominated in the same currency.
     LIBOR Revolver Loan: a Revolver Loan that bears interest based on LIBOR.
     License: any license or agreement under which an Obligor is authorized to
use Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.
     Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.
     Lien: any Person’s interest in Property securing an obligation owed to, or
a claim by, such Person, whether such interest is based on common law, statute
or contract, including liens, security interests, pledges, hypothecations,
statutory trusts, reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Property.
     Lien Waiver: an agreement, in form and substance reasonably satisfactory to
Lender, by which (a) for any material Collateral located on leased premises, the
lessor waives or subordinates any Lien it may have on the Collateral to the Lien
of Lender, and agrees to permit Lender to enter upon the premises and remove the
Collateral or to use the premises to store or dispose of the Collateral; (b) for
any Collateral held by a warehouseman, processor, shipper, customs broker or
freight forwarder, such Person waives or subordinates any Lien it may have on
the Collateral to the Lien of Lender, agrees to hold any Documents in its
possession relating to the Collateral as agent for Lender, and agrees to deliver
the Collateral to Lender upon request;

-15-



--------------------------------------------------------------------------------



 



(c) for any Collateral held by a repairman, mechanic or bailee, such Person
acknowledges Lender’s Lien, waives or subordinates any Lien it may have on the
Collateral to the Lien of Lender, and agrees to deliver the Collateral to Lender
upon request; and (d) for any Collateral subject to a Licensor’s Intellectual
Property rights, the Licensor grants to Lender the right, vis-à-vis such
Licensor, to enforce Lender’s Liens with respect to the Collateral, including
the right to dispose of it with the benefit of the Intellectual Property,
whether or not a default exists under any applicable License.
     Loan: a Revolver Loan.
     Loan Account: the loan account established by Lender on its books pursuant
to Section 5.7.
     Loan Documents: this Agreement, Other Agreements and Security Documents.
     Loan Year: each calendar year commencing on the Closing Date and on each
anniversary of the Closing Date.
     Mandatory Cost: the percentage rate per annum calculated by Lender as being
the addition to the interest rate required to compensate Lender for the cost of
compliance with (a) the requirements of the Bank of England and/or the FSA (or,
in either case, any other authority which replaces all or any of its functions)
or (b) the requirements of the European Central Bank.
     Material Adverse Effect: the effect of any event or circumstance that,
taken alone or in conjunction with other events or circumstances, (a) has or
could be reasonably expected to have a material adverse effect on the business,
operations, Properties, prospects or condition (financial or otherwise) of the
Obligors taken as a whole, on the value of any material Collateral, on the
enforceability of any Loan Documents, or on the validity or priority of Lender’s
Liens on any Collateral; (b) impairs the ability of the Obligors taken as a
whole, to perform any material obligations under the Loan Documents, including
repayment of any Obligations; or (c) otherwise impairs the ability of Lender to
enforce or collect any Obligations or to realize upon any Collateral.
     Material Contract: any agreement or arrangement to which the Borrower or a
Subsidiary is party (other than the Loan Documents) (a) for which breach,
termination, nonperformance or failure to renew could reasonably be expected to
have a Material Adverse Effect; or (b) that relates to Subordinated Debt, or
Debt in an aggregate amount of $100,000 or more.
     Moody’s: Moody’s Investors Service, Inc., and its successors.
     Net Proceeds: with respect to an Asset Disposition, proceeds (including,
when received, any deferred or escrowed payments) received by the Borrower or a
Subsidiary in cash from such disposition, net of (a) reasonable and customary
costs and expenses actually incurred in connection therewith, including legal
fees and sales commissions; (b) amounts applied to repayment of Debt secured by
a Permitted Lien senior to Lender’s Liens on Collateral sold; (c) transfer or
similar taxes; and (d) reserves for indemnities, until such reserves are no
longer needed; provided, that “Net Proceeds” shall not include proceeds of or
constituting Excluded Assets.

-16-



--------------------------------------------------------------------------------



 



     NOLV Percentage: the net orderly liquidation value of Inventory, expressed
as a percentage, expected to be realized at an orderly, negotiated sale held
within a reasonable period of time, net of all liquidation expenses, as
determined from the most recent appraisal of Borrower’s Inventory performed by
an appraiser and on terms reasonably satisfactory to Lender.
     Notice of Borrowing: a Notice of Borrowing to be provided by Borrower to
request a Borrowing of Revolver Loans, in form satisfactory to Lender.
     Notice of Conversion/Continuation: a Notice of Conversion/Continuation to
be provided by Borrower to request a conversion or continuation of any Loans as
LIBOR Loans, in form satisfactory to Lender.
     Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees and other sums payable by Obligors under Loan
Documents, (d) obligations of Obligors under any indemnity for Claims,
(e) Extraordinary Expenses, (f) Bank Product Debt, and (g) other Debts,
obligations and liabilities of any kind owing by any Obligor to Lender pursuant
to the Loan Documents, whether now existing or hereafter arising, whether
evidenced by a note or other writing, whether allowed in any Insolvency
Proceeding, whether arising from an extension of credit, issuance of a letter of
credit, acceptance, loan, guaranty, indemnification or otherwise, and whether
direct or indirect, absolute or contingent, due or to become due, primary or
secondary, or joint or several; provided, however, that the Obligations shall
not include any obligations under the US Loan Facility. Obligations denominated
in Euro or Sterling shall be valued at the Equivalent Amount thereof.
     Obligor: the Borrower, each Guarantor, or other Person that is liable for
payment of any Obligations or that has granted a Lien in favor of Lender on its
assets to secure any Obligations.
     Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, by-laws, articles of organization, memorandum and
articles of association, constitution (within the meaning of section 257 of the
Companies Act 2006), limited liability agreement, operating agreement, members
agreement, shareholders agreement, partnership agreement, certificate of
partnership, certificate of formation, voting trust agreement, or similar
agreement or instrument governing the formation or operation of such Person.
     Other Agreement: each LC Document; Lien Waiver; Borrowing Base Certificate,
Compliance Certificate, the Intercompany Subordination Agreement, financial
statement or report delivered hereunder; or other document, instrument or
agreement (other than this Agreement or a Security Document) now or hereafter
delivered by an Obligor or other Person to Lender in connection with any
transactions relating hereto.
     Other Taxes: all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document.
     Overadvance: as defined in Section 2.1.4.
     Parent: Ashworth, Inc., a Delaware corporation.

-17-



--------------------------------------------------------------------------------



 



     Participating Member State: any member state of the European Communities
that adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.
     Payment Item: each check, draft or other item of payment payable to the
Borrower, including those constituting proceeds of any Collateral.
     Pension Plan: the Borrower’s personal pension plan and any employee benefit
plan or arrangement (a) maintained or contributed to by any Obligor or
Subsidiary; (b) mandated by a government for employees of any Obligor or
Subsidiary.
     Permitted Acquisition: any transaction for the (a) acquisition of all or
substantially all of the property of any Person, or of any business or division
of any Person; or (b) acquisition (including by merger or consolidation) of all
or substantially all of the Equity Interests of any Person that becomes a
Subsidiary after giving effect to such transaction; provided that each of the
following conditions shall be met:
     (i) no Default or Event of Default then exists or would result therefrom;
     (ii) after giving effect to such transaction, Availability is at least
$2,000,000;
     (iii) no Borrower or Subsidiary shall, in connection with any such
transaction, assume or remain liable with respect to any Debt of the related
seller, except to the extent permitted under Section 10.2.1;
     (iv) the Person or business to be acquired shall be, or shall be engaged
in, a business of the type that Borrower and the Subsidiaries are permitted to
be engaged in under Section 10.2.16 and the property acquired in connection with
any such transaction shall be made subject to the Lien of the Security Documents
and shall be free and clear of any Liens, other than Permitted Liens;
     (v) the Board of Directors of the Person to be acquired shall not have
indicated publicly its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn);
     (vi) all transactions in connection therewith shall be consummated in all
material respects in accordance with all Applicable Law;
     (vii) with respect to any transaction, unless Lender shall otherwise agree,
Borrower shall have provided Lender with (A) historical financial statements for
the last three fiscal years (or, if less, the number of years since formation)
of the Person or business to be acquired (audited if available without undue
cost or delay) and unaudited financial statements thereof for the most recent
interim period which are available, (B) reasonably detailed projections for the
succeeding five years pertaining to the Person or business to be acquired and
updated projections for Parent and the Subsidiaries after giving effect to such
transaction, (C) a reasonably detailed description of all material information
relating thereto and copies of all material documentation pertaining to such
transaction, and (D) all such other information and data relating to such
transaction or the person or business to be acquired as may be reasonably
requested by Lender;

-18-



--------------------------------------------------------------------------------



 



     (viii) at least 10 Business Days prior to the proposed date of consummation
of the transaction, Borrower shall have delivered to Lender a certificate of a
Senior Officer certifying that (A) such transaction complies with this
definition, and (B) such transaction could not reasonably be expected to result
in a Material Adverse Effect;
     (ix) the Acquisition Consideration for such acquisition shall not exceed
$2,000,000, and the aggregate amount of the Acquisition Consideration for all
Permitted Acquisitions since the Closing Date shall not exceed $10,000,000;
     (x) prior to the date of consummation of the transaction, Lender shall have
received and approved all acquisition documents, lien searches, opinions and
other documents as requested by Lender;
     (xi) For proposed Permitted Acquisitions other than those permitted under
subsection (xiii), the Fixed Charge Coverage Ratio immediately prior to and
after giving effect to such Permitted Acquisition shall be no less than
1.10:1.00;
     (xii) No more than two Permitted Acquisitions shall be entered into or
consummated during any Fiscal Year after the first Loan Year;
     (xiii) No more than one Permitted Acquisitions shall be entered into or
consummated during the first Loan Year, and in no event shall such Permitted
Acquisition in the First Loan Year have a cash portion of any Acquisition
Consideration for such acquisition exceed $250,000;
     (xiv) Borrower have provided Lender with forecasted balance sheets, profit
and loss statements, and cash flow statements of the Person or related to the
assets to be acquired, all prepared on a basis consistent with such Person’s or
assets’ historical financial statements, together with appropriate supporting
details and a statement of underlying assumptions for the 3 year period
following the date of the proposed acquisition (on a year by year basis, and for
the 1 year period following the date of the proposed acquisition, on a month by
month basis), in form and substance (including as to scope and underlying
assumptions) reasonably satisfactory to Lender;
     (xv) the assets being acquired (other than a de minimis amount of assets in
relation to the assets being acquired) are located within Ireland, United
Kingdom, mainland Europe or Scandinavia or the Person whose Equity Interest is
being acquired is organized in a jurisdiction located within Ireland, United
Kingdom, mainland Europe or Scandinavia;
     (xvi) For proposed acquisitions other than those permitted under subsection
(xiii), Borrower has provided Lender with written notice of the proposed
acquisition at least 30 Business Days prior to the anticipated closing date of
the proposed acquisition and, not later than 5 Business Days prior to the
anticipated closing date of the proposed acquisition, copies of the acquisition
agreement and other material documents relative to the proposed acquisition,
which agreement and documents must be reasonably acceptable to Lender; and
     (xvii) the subject assets or Equity Interests, as applicable, are being
acquired directly by an Obligor, and (i) in the case of an asset acquisition,
such Obligor shall have

-19-



--------------------------------------------------------------------------------



 



executed and delivered or authorized, as applicable, any and all documentation
reasonably requested by the Lender in order to include the newly acquired assets
within the collateral hypothecated under the Loan Documents, and (ii) in the
case of an acquisition of Equity Interests, such Obligor shall have complied
with Section 10.1.9 of the Agreement.
     Notwithstanding the foregoing, the Accounts and Inventory of the Person
being acquired or comprising the assets being acquired shall not be considered
for inclusion in the Borrowing Base until a field audit or appraisal of such
Person or such assets has been completed to the satisfaction of Lender.
     Permitted Asset Disposition: as long as no Default or Event of Default
exists and all Net Proceeds are remitted to Lender (if and to the extent
required by Section 5.2), an Asset Disposition that is (a) sale of Inventory in
the ordinary course of business; (b) a disposition of Inventory or other
Property that is obsolete, unmerchantable or otherwise not used or useful in the
ordinary course of business; (c) termination of a lease of real or personal
Property that is not necessary for the ordinary course of business, and which
termination could not reasonably be expected to have a Material Adverse Effect;
(d) leases of real or personal property in the ordinary course of business;
(e) mergers and consolidations in compliance with Section 10.2.9; (f) the
unwinding of any Hedging Agreement; (g) any Asset Disposition from any
Subsidiary to the Borrower; (h) Investments in compliance with Section 10.2.5;
(i) dispositions of Property identified on Schedule P-1; (j) Distributions in
compliance with Section 10.2.4; (k) the creation of any Permitted Lien;
(l) dispositions of Accounts in connection with the compromise, settlement or
collection thereof in the ordinary course of business or in bankruptcy or
similar proceedings and exclusive of factoring or similar arrangements;
(m) licenses of Intellectual Property granted by Borrower or any Subsidiary in
the ordinary course of business; (n) Investments in compliance with
Section 10.2.5; (n) other dispositions that, in the aggregate during any
12 month period, have a fair market or book value (whichever is more) of
$250,000 or less; (o) [intentionally omitted]; or (p) approved in writing by
Lender.
     Permitted Capital Leases: (i) Capital Leases of Borrower and Subsidiaries
set forth on Schedule P-2, and (ii) other Capital Leases of Borrower and
Subsidiaries so long as the aggregate amount of such other Capital Leases does
not exceed $250,000 at any time outstanding.
     Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the ordinary course
of business; (b) arising from Hedging Agreements permitted hereunder;
(c) existing on the Closing Date, and any extension or renewal thereof that does
not increase the amount of such Contingent Obligation when extended or renewed;
(d) incurred in the ordinary course of business with respect to surety, appeal
or performance bonds, or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers in connection with
dispositions of Equipment permitted hereunder; (f) arising under the Loan
Documents; (g) in respect of a guaranty of Debt or other obligations permitted
hereunder; (h) product warranties in the ordinary course of business; or (i) in
addition to the foregoing, in an aggregate amount of $100,000 or less at any
time.
     Permitted Distributions: (a) Borrower and Subsidiaries may make
Distributions to an officer or employee for salary, travel expenses, commissions
and similar items in the ordinary course of business; (b) Borrower and
Subsidiaries may purchase, redeem or otherwise acquire

-20-



--------------------------------------------------------------------------------



 



shares of its common stock or other common equity interests or warrants or
options to acquire any such shares with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
equity interests; and (c) Borrower and Subsidiaries may declare and make other
Distributions so long as no Default or Event of Default exists before and
immediately after declaring and making such Distribution, and after giving
effect thereto Availability is at least $2,000,000.
     Permitted Investments: (a) Investments existing on the Closing Date and set
forth on Schedule P-3; (b) Cash Equivalents that, in the case of an Obligor, are
subject to Lender’s Lien and control, pursuant to documentation in form and
substance reasonably satisfactory to Lender; (c) loans and advances permitted
under Section 10.2.7; (d) Investments by the Borrower in any other Obligor and
Investments by any Obligor in the Borrower; (e) Investments received in
connection with the bankruptcy or reorganization of, or settlement of delinquent
accounts and disputes with, customers and suppliers; (f) endorsement of
negotiable instruments held for collection in the ordinary course of business;
(g) lease, utility and other similar deposits in the ordinary course of
business; (h) Investments in Hedging Agreements, (i) Investments made by the
Borrower or any Subsidiary as a result of consideration received in connection
with a Permitted Asset Disposition made in compliance with Section 10.2.6,
(j) Permitted Contingent Obligations; (k) Permitted Acquisitions (and any
deposits required in connection therewith); (l) at any time after the First Loan
Year, additional Investments which do not exceed $10,000,000.00 in the aggregate
at any time provided that at the time of such Investment under this clause
(l) no Event of Default exists or would exist after giving effect to such
Investment, after giving effect thereto Availability is at least $2,000,000;
(m) deposit accounts that, in the case of an Obligor, are, except as otherwise
permitted hereunder, subject to Lender’s Lien and control, pursuant to
documentation in form and substance reasonably satisfactory to Lender; and
(n) the UK Lease Deposit. The amount of any Investment outstanding at any time
pursuant to clause (l) hereunder (x) shall not include any appreciation in the
value of any such Investment occurring after the acquisition or making of such
Investment and (y) shall be deemed to be reduced upon the disposition or
repayment of or return on any such Investment, by an amount equal to the return
of capital or principal with respect to such Investment to the applicable
Person, less the reasonable cost of the disposition of such Investment and net
of taxes.
     Permitted Lien: as defined in Section 10.2.2.
     Permitted Purchase Money Debt: Purchase Money Debt of Borrower and
Subsidiaries that is unsecured or secured only by a Purchase Money Lien, as long
as the aggregate amount does not exceed $500,000 at any time and its incurrence
does not violate Section 10.2.3.
     Person: any individual, corporation, limited liability company,
partnership, joint venture, joint stock company, land trust, business trust,
unincorporated organization, Governmental Authority or other entity.
     Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued;
(c) appropriate reserves have been established in accordance with GAAP;
(d) non-payment could not have a Material Adverse Effect, nor result in
forfeiture or sale of any assets of the Obligor; (e) no Lien is imposed on
assets of the Obligor, unless bonded and stayed to the reasonable satisfaction
of Lender; and (f) if the obligation results from

-21-



--------------------------------------------------------------------------------



 



entry of a judgment or other order, such judgment or order is stayed pending
appeal or other judicial review.
     Property: any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
     Purchase Money Debt: (a) Debt (other than the Obligations) for payment of
any of the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred within 180 days before or after acquisition of any fixed assets, for
the purpose of financing any of the purchase price thereof; and (c) any
renewals, extensions or refinancings (but not increases) thereof.
     Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering
only the fixed assets acquired with such Debt and accessions to, and products
and proceeds (including insurance condemnation proceeds) of, such acquired
assets.
     Real Estate: all right, title and interest (whether as owner, lessor or
lessee) in any real Property or any buildings, structures, parking areas or
other improvements thereon.
     Refinancing Conditions: the following conditions for Refinancing Debt:
(a) it is in an aggregate principal amount that does not exceed the principal
amount of the Debt being extended, renewed or refinanced (except by an amount
equal to a reasonable premium or other reasonable amount paid, and fees and
expenses reasonably incurred, in connection with such refinancing, extension or
renewal and by an amount equal to any existing commitments unutilized
thereunder); (b) it has a final maturity no sooner than the Debt being extended,
renewed or refinanced; (c) if applicable, it is subordinated to the Obligations
at least to the same extent as the Debt being extended, renewed or refinanced;
(d) the representations, covenants and defaults applicable to it are, taken as a
whole, no less favorable to Borrower than those applicable to the Debt being
extended, renewed or refinanced as determined in good faith by Parent’s board of
directors; (e) no additional Property or, if applicable, class of Property is
subjected to a Lien to secure it; (f) no additional Person or, if applicable,
category of Person is obligated on such Debt (except for Permitted Contingent
Obligations arising from the guaranty of such Debt); and (g) upon giving effect
to it, no Default or Event of Default exists.
     Refinancing Debt: Borrowed Money that is the result of an extension,
renewal or refinancing of Debt permitted under Section 10.2.1(b), (d) or (f) .
     Reimbursement Date: as defined in Section 2.3.2.
     Relevant Interbank Market: in relation to Euro, the European interbank
market and, in relation to any other currency, the London interbank market.
     Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Collateral or could assert a Lien on any Collateral; and (b) a reserve at least
equal to three months rent and other charges that could be payable to any such
Person, unless it has executed a Lien Waiver; provided, however, that for the
first 60 days after the Closing Date, the amount of any Rent and Charges Reserve
for any leased location with respect to which the Borrower is still diligently
pursuing a Lien Waiver shall be $0.

-22-



--------------------------------------------------------------------------------



 



     Restricted Investment: any Investment by the Borrower or a Subsidiary that
is not a Permitted Investment.
     Revolver Commitment: Lender’s obligation to make Revolver Loans and to
issue Letters of Credit in an amount up to $10,000,000.
     Revolver Loan: a loan made pursuant to Section 2.1.
     Revolver Termination Date: January 11, 2012.
     Royalties: all royalties, fees, expense reimbursement and other amounts
payable by the Borrower under a License.
     Sale Contract: a contract or agreement, including a purchase order, between
the Borrower and an Account Debtor for the sale of goods to that Account Debtor.
     S&P: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.
     Seasonal Advance Rate Period: the period (but no more than one period)
during any Fiscal Year (a) commencing upon notice from Borrower to Lender, which
notice may only be given on (x) or after January 1 and before May 15 of such
Fiscal Year and (y) so long as no Default or Event of Default then exists, and
(b) continuing until the earliest of (x) 4 months from the giving of such
notice, (y) a Default or Event of Default shall occur, or (z) June 1 of such
Fiscal Year.
     Secured Parties: Lender and providers of Bank Products.
     Security Documents: the Guarantees, Debenture, Deposit Account Control
Agreements, and all other documents, instruments and agreements now or hereafter
securing (or given with the intent to secure) any Obligations.
     Senior Officer: the chairman, chief executive officer, finance director,
chief financial officer, treasurer or assistant treasurer, or other executive
director (or person of equivalent seniority) of the Borrower or, if the context
requires, an Obligor.
     Slow Moving Inventory Advance Rate: 65% during the first Loan Year; 43%
during the second Loan Year; 22% during the third Loan Year; and 0% thereafter.
     Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “deemed unable to pay its debts” within the meaning of
Section 123 of the Insolvency Act 1986; and (f) has not incurred (by way of
assumption or otherwise) any obligations or liabilities (contingent or
otherwise) under any Loan Documents, or made any conveyance in connection
therewith, with actual intent to hinder, delay

-23-



--------------------------------------------------------------------------------



 



or defraud either present or future creditors of such Person or any of its
Affiliates. “Fair salable value” means the amount that could be obtained for
assets within a reasonable time, either through collection or through sale under
ordinary selling conditions by a capable and diligent seller to an interested
buyer who is willing (but under no compulsion) to purchase.
     Sterling or £: the lawful currency for the time being of the United
Kingdom.
     Subordinated Debt: Debt incurred by the Borrower that is expressly
subordinate and junior in right of payment to Full Payment of all Obligations,
and is on terms (including maturity, interest, fees, repayment, covenants and
subordination) satisfactory to Lender.
     Subsidiary: any entity more than 50% of whose voting securities or Equity
Interests is owned by the Borrower (including indirect ownership by the Borrower
through other entities in which the Borrower directly or indirectly owns more
than 50% of the voting securities or Equity Interests).
     TARGET: Trans-European Automated Real-time Gross Settlement Express
Transfer payment system.
     TARGET Day: any day on which TARGET is open for the settlement of payments
in Euro.
     Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
     Type: any type of a Loan (i.e., Base Rate Revolver Loan or LIBOR Loan) that
has the same interest option and, in the case of LIBOR Loans, the same Interest
Period.
     UK Lease Deposit: deposit of £100,000 paid by Borrower to Juniper
Developments Limited (the “Landlord”) under the terms of a rent deposit deed
dated 5 September 2003 between (1) Landlord and (2) Borrower (as Tenant),
relating to the premises at Unit 2, Juniper (Phase 2), Fenton Way, Basildon,
Essex, United Kingdom (the “Property”), and in respect of an Agreement for Lease
of the Property between the same parties dated 4 June 2003.
     US Loan Document: the US Loan Agreement and any document, agreement, or
instrument evidencing the loans under the US Loan Facility, or any guarantee or
security therefor.
     US Loan Facility: the loan facility now or in the future provided by Lender
to the Parent and certain of its Subsidiaries pursuant to the US Loan Agreement.
     Upstream Payment: a Distribution by Borrower to Parent.
     Value: (a) for Inventory, its value determined on the basis of the lower of
cost or market, calculated on a first-in, first-out basis, and excluding any
portion of cost attributable to intercompany profit among Borrower and its
Affiliates; and (b) for an Account, its face amount, net of any returns,
rebates, discounts (calculated on the shortest terms), credits, allowances or
Taxes (including sales, excise or other taxes) that have been or could be
claimed by the Account Debtor or any other Person.

-24-



--------------------------------------------------------------------------------



 



     1.2 ACCOUNTING TERMS. Under the Loan Documents (except as otherwise
specified herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Borrower delivered to Lender before the Closing Date and
using the same inventory valuation method as used in such financial statements,
except for any change required or permitted by GAAP if Borrower’s appointed
external auditors concur in such change, and the change is disclosed to Lender.
     1.3 [INTENTIONALLY OMITTED].
     1.4 CERTAIN MATTERS OF CONSTRUCTION. The terms “herein,” “hereof,”
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. Any pronoun used
shall be deemed to cover all genders. In the computation of periods of time from
a specified date to a later specified date, “from” means “from and including,”
and “to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document.
All references to (a) laws or statutes include all related rules, regulations,
interpretations, amendments and successor provisions; (b) any document,
instrument or agreement include any amendments, waivers and other modifications,
extensions or renewals (to the extent permitted by the Loan Documents); (c) any
section mean, unless the context otherwise requires, a section of this
Agreement; (d) any exhibits or schedules mean, unless the context otherwise
requires, exhibits and schedules attached hereto, which are hereby incorporated
by reference; (e) any Person include successors and assigns; (f) (unless
otherwise specified) time of day means time of day in London, England; or
(g) discretion of Lender mean its reasonable discretion. All calculations of
Value, fundings of Loans, issuances of Letters of Credit and payments of
Obligations shall be in Dollars and, unless the context otherwise requires, all
determinations (including calculations of Borrowing Base and financial
covenants) made from time to time under the Loan Documents shall be made in
light of the circumstances existing at such time. Borrowing Base calculations
shall be consistent with historical methods of valuation and calculation, and
otherwise reasonably satisfactory to Lender (and not necessarily calculated in
accordance with GAAP). No provision of any Loan Documents shall be construed
against any party by reason of such party having, or being deemed to have,
drafted the provision. Whenever the phrase “to the best of Borrower’s knowledge”
or words of similar import are used in any Loan Documents, it means actual
knowledge of a Senior Officer, or knowledge that a Senior Officer would have
obtained if he or she had engaged in good faith and diligent performance of his
or her duties, including reasonably specific inquiries of employees or agents
and a good faith attempt to ascertain the matter to which such phrase relates.
     1.5 US LOAN AGREEMENT DEFINITIONS Unless otherwise defined herein words and
expressions defined in the US Loan Agreement shall, unless the context otherwise
requires, have the same meaning when used herein.
     1.6 THIRD PARTY RIGHTS: Unless expressly provided to the contrary in a Loan
Document, a person who is not a party to this Agreement has no right under the
Contracts (Rights of Third Parties) Act 1999 to enforce or to enjoy the benefit
of any term of this

-25-



--------------------------------------------------------------------------------



 



Agreement. Notwithstanding any term of any Loan Document, the consent of any
person who is not a party to this Agreement is not required to rescind or vary
this Agreement at any time.
SECTION 2 CREDIT FACILITIES
     2.1 Revolver Commitment.
          2.1.1 REVOLVER LOANS. Lender agrees, on the terms set forth herein, to
make Revolver Loans to Borrower in an aggregate amount up to the Revolver
Commitment, from time to time through the Commitment Termination Date. The
Revolver Loans may be repaid and reborrowed as provided herein. In no event
shall Lender have any obligation to honor a request for a Revolver Loan if the
unpaid balance of Revolver Loans outstanding (with all Revolver Loans
denominated in Euro or Sterling valued at the Equivalent Amount thereof), at
such time (including the requested Loan) would exceed the Borrowing Base.
          2.1.2 USE OF PROCEEDS. The proceeds of Revolver Loans shall be used by
Borrower solely (a) to satisfy existing Debt; (b) to pay fees and transaction
expenses associated with the closing of this credit facility; (c) to pay
Obligations in accordance with this Agreement; and (d) for working capital and
other lawful corporate purposes of Borrower, including Permitted Acquisitions.
          2.1.3 VOLUNTARY TERMINATION OF REVOLVER COMMITMENT.
          (a) The Revolver Commitment shall terminate on the Revolver
Termination Date, unless sooner terminated in accordance with this Agreement.
Upon at least 15 days prior written notice to Lender, Borrower may, at its
option, terminate the Revolver Commitment and this credit facility. Any notice
of termination given by Borrower shall be irrevocable; provided that a notice of
termination delivered by Borrower may state that such notice is conditioned upon
the effectiveness of other credit facilities, in which case such notice may be
revoked by Borrower (by notice to Lender on or prior to the specified effective
date) if such condition is not satisfied. On the termination date, Borrower
shall make Full Payment of all Obligations.
          2.1.4 OVERADVANCES. If the aggregate Revolver Loans (with all Revolver
Loans denominated in Euro or Sterling valued at the Equivalent Amount thereof)
exceed the Borrowing Base (“Overadvance”) or the Revolver Commitment at any
time, the excess amount shall be payable by Borrower on demand by Lender, but
all such Revolver Loans shall nevertheless constitute Obligations secured by the
Collateral and entitled to all benefits of the Loan Documents. Any funding or
sufferance of an Overadvance shall not constitute a waiver of the Event of
Default caused thereby. Notwithstanding the above, if an Overadvance comes into
existence solely as a result of fluctuations in currency exchange rates and such
Overadvance is not greater than 3% of the Revolver Commitment, the Overadvance
shall be payable by Borrower within 10 days after demand by Lender.
     2.2 [Intentionally Deleted]
     2.3 Letter of Credit Facility.
          2.3.1 ISSUANCE OF LETTERS OF CREDIT. Lender agrees to issue or extend
Letters of Credit from time to time until 20 Business Days prior to the Revolver

-26-



--------------------------------------------------------------------------------



 



Termination Date (or until the Commitment Termination Date, if earlier), on the
terms set forth herein, including the following:
          (a) The Borrower acknowledges that Lender’s willingness to issue any
Letter of Credit is conditioned upon its receipt of a LC Application with
respect to the requested Letter of Credit, as well as such other instruments and
agreements as Lender may customarily require for issuance of a letter of credit
of similar type and amount. Lender shall have no obligation to issue any Letter
of Credit unless (i) it receives a LC Request and LC Application at least three
Business Days prior to the requested date of issuance; and (ii) each LC
Condition is satisfied.
          (b) Letters of Credit may be requested by the Borrower only (i) to
support obligations of the Borrower incurred in the ordinary course of business;
or (ii) for other purposes as Lender may approve from time to time in writing.
The renewal or extension of any Letter of Credit shall be treated as the
issuance of a new Letter of Credit, except that delivery of a new LC Application
shall be required at the reasonable discretion of Lender.
          (c) Borrower assume all risks of the acts, omissions or misuses of any
Letter of Credit by the beneficiary. In connection with issuance of any Letter
of Credit, Lender shall not be responsible for the existence, character,
quality, quantity, condition, packing, value or delivery of any goods purported
to be represented by any Documents; any differences or variation in the
character, quality, quantity, condition, packing, value or delivery of any goods
from that expressed in any Documents; the form, validity, sufficiency, accuracy,
genuineness or legal effect of any Documents or of any endorsements thereon; the
time, place, manner or order in which shipment of goods is made; partial or
incomplete shipment of, or failure to ship, any goods referred to in a Letter of
Credit or Documents; any deviation from instructions, delay, default or fraud by
any shipper or other Person in connection with any goods, shipment or delivery;
any breach of contract between a shipper or vendor and the Borrower; errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex, telecopy, e-mail, telephone or otherwise;
errors in interpretation of technical terms; the misapplication by a beneficiary
of any Letter of Credit or the proceeds thereof; or any consequences arising
from causes beyond the control of Lender, including any act or omission of a
Governmental Authority. Lender shall be fully subrogated to the rights and
remedies of each beneficiary whose claims against Borrower are discharged with
proceeds of any Letter of Credit.
          (d) In connection with its administration of and enforcement of rights
or remedies under any Letters of Credit or LC Documents, Lender shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Lender, in good
faith, to be genuine and correct and to have been signed, sent or made by a
proper Person. Lender may consult with and employ legal counsel, accountants and
other experts to advise it concerning its obligations, rights and remedies, and
shall be entitled to act upon, and shall be fully protected in any action taken
in good faith reliance upon, any advice given by such experts. Lender may employ
agents and attorneys-in-fact in connection with any matter relating to Letters
of Credit or LC Documents, and shall not be liable for the negligence or
misconduct of agents and attorneys-in-fact selected with reasonable care.
          (e) If the Borrower so requests in any applicable LC Application, the
Lender may, in its sole and absolute discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
the Lender to prevent any such extension at least once in

-27-



--------------------------------------------------------------------------------



 



each twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the Lender, the Borrower shall be required to make request to the Lender for any
such extension within 5 Business Days prior to the termination date of such
Letter of Credit; provided, however, that the Lender shall not permit any such
extension if (A) the Lender has determined that it would not be permitted, or
would have no obligation, at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof, or (B) one or more of the
applicable conditions specified in Section 6 is not then satisfied.
          (f) Notwithstanding the provisions of this Section 2 (including
without limitation Sections 2.3.1 and 2.3.2), Lender shall not be exonerated
from any liability to the Borrower resulting from its gross negligence or
willful misconduct.
          2.3.2 REIMBURSEMENT. If Lender honors any request for payment under a
Letter of Credit, Borrower shall pay to Lender, without duplication, on the same
day (“REIMBURSEMENT DATE”), the amount paid under such Letter of Credit,
together with interest at the interest rate for Base Rate Revolver Loans from
the Reimbursement Date until payment by Borrower. The obligation of Borrower to
reimburse Lender for any payment made under a Letter of Credit shall be
absolute, unconditional, and irrevocable, and shall be paid without regard to
any lack of validity or enforceability of any Letter of Credit or the existence
of any claim, setoff, defense or other right that Borrower may have at any time
against the beneficiary. Whether or not Borrower submits a Notice of Borrowing,
Borrower shall be deemed to have requested a Borrowing of Base Rate Revolver
Loans in an amount necessary to pay all amounts due on any Reimbursement Date.
          2.3.3 CASH COLLATERAL.
               (i) If any LC Obligations, whether or not then due or payable,
shall for any reason be outstanding at any time (a) that an Event of Default
exists and is continuing, (b) that Availability is less than zero, or (c) after
the Commitment Termination Date, then Borrower shall, at Lender’s request, Cash
Collateralize the stated amount of all outstanding Letters of Credit and pay to
Lender the amount of all other LC Obligations. If Borrower fails to provide Cash
Collateral as required herein, Lender may advance, as Revolver Loans, the amount
of the Cash Collateral required.
               (ii) If Borrower requests that any Letter of Credit be renewed
pursuant to Section 2.2.2(e) which causes the expiration date of such Letter of
Credit to be after the Commitment Termination Date, before such renewal becomes
effective, Borrower shall Cash Collateralize the stated amount of such Letter of
Credit.
SECTION 3 INTEREST, FEES AND CHARGES
     3.1 Interest.
          3.1.1 RATES AND PAYMENT OF INTEREST.
          (a) The Obligations shall bear interest (i) if a Base Rate Revolver
Loan, at the Base Rate in effect from time to time, plus the Applicable Margin;
(ii) if a LIBOR Loan, at LIBOR for the applicable Interest Period, plus the
Applicable Margin and Mandatory Cost; and

-28-



--------------------------------------------------------------------------------



 



(iii) if any other Obligation (other than the LC Obligations and Bank Product
Debt) (including, to the extent permitted by law, interest not paid when due),
at the Base Rate in effect from time to time, plus the Applicable Margin for
Base Rate Revolver Loans. Interest shall accrue from the date the Loan is
advanced or the Obligation is incurred or payable, until paid by Borrower. If a
Loan is repaid on the same day made, one day’s interest shall accrue.
          (b) During an Insolvency Proceeding with respect to the Borrower, or
during any other Event of Default if Lender in its discretion so elects,
Obligations (other than the LC Obligations and Bank Product Debt) shall bear
interest at the Default Rate (whether before or after any judgment). The
Borrower acknowledges that the cost and expense to Lender due to an Event of
Default are difficult to ascertain and that the Default Rate is a fair and
reasonable estimate to compensate Lender for this.
          (c) Interest accrued on the Loans shall be due and payable in arrears,
(i) on the first day of each month; (ii) on any date of prepayment, with respect
to the principal amount of Loans being prepaid; and (iii) on the Commitment
Termination Date. Interest accrued on any other Obligations shall be due and
payable as provided in the Loan Documents and, if no payment date is specified,
shall be due and payable on demand. Notwithstanding the foregoing, interest
accrued at the Default Rate shall be due and payable on demand.
          3.1.2 APPLICATION OF LIBOR TO OUTSTANDING LOANS.
          (a) Borrower may on any Business Day, subject to delivery of a Notice
of Conversion/Continuation, elect to convert any portion of the Base Rate
Revolver Loans to, or to continue any LIBOR Loan at the end of its Interest
Period as, a LIBOR Loan. During any Default or Event of Default, Lender may
declare that no Loan may be made, converted or continued as a LIBOR Loan.
          (b) Whenever Borrower desire to convert or continue Loans as LIBOR
Loans, Borrower shall give Lender a Notice of Conversion/Continuation, no later
than 11:00 a.m. at least three Business Days before the requested conversion or
continuation date. Each Notice of Conversion/Continuation shall be irrevocable,
and shall specify the amount of Loans to be converted or continued, the
conversion or continuation date (which shall be a Business Day), and the
duration of the Interest Period (which shall be deemed to be one month if not
specified). If, upon the expiration of any Interest Period in respect of any
LIBOR Loans, Borrower shall have failed to deliver a Notice of
Conversion/Continuation, they shall be deemed to have elected to convert such
Loans into Base Rate Revolver Loans.
          3.1.3 INTEREST PERIODS. In connection with the making, conversion or
continuation of any LIBOR Loans, Borrower shall select an interest period
(“INTEREST PERIOD”) to apply, which interest period shall be one, two, three or
six months; PROVIDED, HOWEVER, that: the Interest Period shall commence on the
date the Loan is made or continued as, or converted into, a LIBOR Loan, and
shall expire on the numerically corresponding day in the calendar month at its
end; if any Interest Period commences on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month; and if any Interest Period would
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and no Interest Period shall extend beyond the Revolver
Termination Date.

-29-



--------------------------------------------------------------------------------



 



          3.1.4 INTEREST RATE NOT ASCERTAINABLE. If Lender shall determine that
on any date for determining LIBOR, due to any circumstance affecting the London
interbank market, adequate and fair means do not exist for ascertaining such
rate on the basis provided herein, then Lender shall immediately notify Borrower
of such determination. Until Lender notifies Borrower that such circumstance no
longer exists, the obligation of Lender to make LIBOR Loans shall be suspended,
and no further Loans may be converted into or continued as LIBOR Loans.
     3.2 Fees.
          3.2.1 [INTENTIONALLY OMITTED].
          3.2.2 LC FACILITY FEES. Borrower shall pay to Lender (a) a fee equal
to the Applicable Margin in effect for LIBOR Revolver Loans times the average
actual daily stated amount of Letters of Credit, which fee shall be payable
monthly in arrears, on the first day of each month; (b) a fronting fee equal to
0.125% per annum on the stated amount of each Letter of Credit, which fee shall
be payable monthly in arrears, on the first day of each month; and (c) all
customary charges associated with the issuance, amending, negotiating, payment,
processing, transfer and administration of Letters of Credit, which charges
shall be paid as and when incurred. During an Event of Default, the fee payable
under clause (a) shall be increased by 2% per annum.
     3.3 COMPUTATION OF INTEREST, FEES, YIELD PROTECTION. All interest, as well
as fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 360 days, or, in any case where the
practice in the Relevant Interbank Market differs, in accordance with that
market practice. Each determination by Lender of any interest, fees or interest
rate hereunder shall be final, conclusive and binding for all purposes, absent
manifest error. All fees shall be fully earned when due and shall not be subject
to rebate, refund or proration. All fees payable under Section 3.2 are
compensation for services and are not, and shall not be deemed to be, interest
or any other charge for the use, forbearance or detention of money. A
certificate as to amounts payable by Borrower under Section 3.4, 3.6, 3.7, 3.9
or 5.8, setting forth the calculation thereof in reasonable detail, submitted to
Borrower by Lender shall be final, conclusive and binding for all purposes,
absent manifest error, and Borrower shall pay such amounts to the appropriate
party within 10 Business Days following receipt of the certificate.
     3.4 REIMBURSEMENT OBLIGATIONS. Borrower shall reimburse Lender for all
Extraordinary Expenses. Borrower shall also reimburse Lender for all legal,
accounting, appraisal, consulting, and other fees, costs and expenses incurred
by it in connection with (a) negotiation and preparation of any Loan Documents,
including any amendment or other modification thereof; (b) administration of and
actions relating to any Collateral, Loan Documents and transactions contemplated
thereby, including any actions taken to perfect or maintain priority of Lender’s
Liens on any Collateral, to maintain any insurance required hereunder or to
verify Collateral; and (c) subject to the limits of Section 10.1.1(b), each
inspection, audit or appraisal with respect to any Obligor or Collateral,
whether prepared by Lender’s personnel or a third party. If, for any reason
(including inaccurate reporting on financial statements or a Compliance
Certificate), it is determined that a higher Applicable Margin should have
applied to a period than was actually applied, then the proper margin shall be
applied retroactively and Borrower shall immediately pay to Lender an amount
equal to the

-30-



--------------------------------------------------------------------------------



 



difference between the amount of interest and fees that would have accrued using
the proper margin and the amount actually paid. If it is determined within
30 days after an adjustment in the Applicable Margin that the Applicable Margin
should have been adjusted to a lower Applicable Margin, then the proper margin
shall be applied retroactively and Lender shall pay to Borrower an amount equal
to the difference between the amount of interest that would have accrued using
the proper margin, such adjustment payment shall only be made by Lender if the
reason for the application of the incorrect Applicable Margin is a result of
calculation mistakes made by Borrower on a Compliance Certificate (and not
mistakes or inaccurate reporting on financial statements), and Borrower notifies
Lender of such mistake within 30 days after such incorrect adjustment to the
Applicable Margin. All amounts payable by Borrower under this Section shall be
due on demand.
     3.5 ILLEGALITY. If it has become unlawful, or any Governmental Authority
has asserted that it is unlawful, for Lender to make, maintain or fund Loans,
then, on notice thereof by Lender to Borrower, any obligation of Lender to make
or continue Loans shall be suspended until Lender notifies Borrower that the
circumstances giving rise to such determination no longer exist. Upon delivery
of such notice, Borrower shall prepay all Loans immediately, save in the case of
LIBOR Loans which may be prepaid on the last day of the Interest Period
therefor, if Lender may lawfully continue to maintain such LIBOR Loans to such
day. Upon any such prepayment Borrower shall also pay accrued interest on the
amount so prepaid.
     3.6 INABILITY TO DETERMINE RATES. If Lender notifies Borrower for any
reason in connection with a request for a Borrowing of, conversion to or
continuation of, a LIBOR Loan that (a) deposits of Dollars, Sterling or Euro are
not being offered to banks in the London interbank market for the applicable
amount and Interest Period of such Loan, (b) adequate and reasonable means do
not exist for determining LIBOR for the requested Interest Period, or (c) LIBOR
for the requested Interest Period does not adequately and fairly reflect the
cost to Lender of funding such Loan, then the obligation of Lender to make or
maintain LIBOR Loans shall be suspended until it revokes the notice. Upon
receipt of the notice, Borrower may revoke any pending request for a Borrowing
of, conversion to or continuation of a LIBOR Loan or, failing that, will be
deemed to have submitted a request for a Base Rate Revolver Loan.
     3.7 INCREASED COSTS; CAPITAL ADEQUACY.
          3.7.1 CHANGE IN LAW. If any Change in Law shall: impose modify or deem
applicable any reserve, special deposit, compulsory loan, insurance charge or
similar requirement against assets of, deposits with or for the account of, or
credit extended or participated in by, Lender; subject Lender to any Tax with
respect to any Loan, Loan Document or Letter of Credit, or change the basis of
taxation of payments to Lender in respect thereof (except for Indemnified Taxes
or Other Taxes covered by Section 5.8 and the imposition of, or any change in
the rate of, any Excluded Tax payable by Lender); or impose on Lender or the
London interbank market any other condition, cost or expense affecting any Loan,
Loan Document or Letter of Credit; and the result thereof shall be to increase
the cost to Lender of making or maintaining any LIBOR Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to Lender of
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by Lender hereunder (whether of principal, interest or any other
amount) then, upon request by Lender pursuant to a certificate as set forth in
Section 3.3, Borrower will

-31-



--------------------------------------------------------------------------------



 



pay to Lender such additional amount or amounts as will compensate Lender for
such additional costs incurred or reduction suffered.
          3.7.2 CAPITAL ADEQUACY. If Lender reasonably determines that any
Change in Law affecting Lender or its holding company regarding capital
requirements has or would have the effect of reducing the rate of return on
Lender’s or such holding company’s capital as a consequence of this Agreement,
Revolver Commitments, Loans or Letters of Credit to a level below that which
Lender or such holding company could have achieved but for such Change in Law
(taking into consideration Lender’s and such holding company’s policies with
respect to capital adequacy), then from time to time upon request pursuant to a
certificate as set forth in Section 3.3 Borrower will pay to Lender such
additional amount or amounts as will compensate it or its holding company for
any such reduction suffered.
          3.7.3 COMPENSATION. Failure or delay on the part of Lender to demand
compensation pursuant to this Section shall not constitute a waiver of its right
to demand such compensation, but Borrower shall not be required to compensate
Lender for any increased costs incurred or reductions suffered more than nine
months prior to the date that Lender notifies Borrower of the Change in Law
giving rise to such increased costs or reductions and of Lender’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
     3.8 MITIGATION. If Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if Borrower is required to pay additional
amounts under Section 5.8, then Lender shall use reasonable efforts to designate
a different lending office or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the reasonable judgment
of Lender, such designation or assignment (a) would eliminate the need for such
notice or reduce amounts payable in the future, as applicable; and (b) would not
subject Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to Lender. Borrower agrees to pay all reasonable costs and
expenses incurred by Lender in connection with any such designation or
assignment.
     3.9 FUNDING LOSSES. If for any reason (a) any Borrowing of, or conversion
to or continuation of, a LIBOR Loan does not occur on the date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation (whether
or not withdrawn), (b) any repayment or conversion of a LIBOR Loan occurs on a
day other than the end of its Interest Period, or (c) Borrower fails to repay a
LIBOR Loan when required hereunder, then Borrower shall pay to Lender all losses
and expenses that it sustains as a consequence thereof, including loss of
anticipated profits and any loss or expense arising from liquidation or
redeployment of funds or from fees payable to terminate deposits of matching
funds. Lender shall not be required to purchase deposits of Dollars, Sterling or
Euro in the London interbank market or any other offshore currency market to
fund any LIBOR Loan, but the provisions hereof shall be deemed to apply as if
Lender had purchased such deposits to fund its LIBOR Loans.
SECTION 4 LOAN ADMINISTRATION
     4.1 Manner of Borrowing and Funding Revolver Loans.
          4.1.1 NOTICE OF BORROWING.

-32-



--------------------------------------------------------------------------------



 



          (a) Whenever Borrower desires funding of a Borrowing of Revolver
Loans, Borrower shall give Lender a Notice of Borrowing. Such notice must be
received by Lender no later than 11:00 a.m. (i) on the Business Day of the
requested funding date, in the case of Base Rate Revolver Loans, and (ii) at
least three Business Days prior to the requested funding date, in the case of
LIBOR Loans. Notices received after 11:00 a.m. shall be deemed received on the
next Business Day. Each Notice of Borrowing shall be irrevocable and shall
specify (A) the amount of the Borrowing, (B) the requested funding date (which
must be a Business Day), (C) whether the Borrowing is to be made as Base Rate
Revolver Loans or LIBOR Loans, (D) the currency requested (which shall be
Dollars, Euro or Sterling) and (E) in the case of LIBOR Loans, the duration of
the applicable Interest Period (which shall be deemed to be one month if not
specified).
          (b) Unless payment is otherwise timely made by Borrower, the becoming
due of any Obligations (whether principal, interest, fees or other charges,
including Extraordinary Expenses, LC Obligations, Cash Collateral and Bank
Product Debt) shall be deemed to be a request for Base Rate Revolver Loans on
the due date, in the amount of such Obligations. The proceeds of such Revolver
Loans shall be disbursed as direct payment of the relevant Obligation. In
addition, Lender may, at its option, charge such Obligations against any
operating, investment or other account of the Borrower maintained with Lender or
any of its Affiliates.
          (c) If Borrower establishes a controlled disbursement account with
Lender or any of its Affiliates, then the presentation for payment of any check
or other item of payment drawn on such account at a time when there are
insufficient funds to cover it shall be deemed to be a request for Base Rate
Revolver Loans on the date of such presentation, in the amount of the cheque and
items presented for payment. The proceeds of such Revolver Loans may be
disbursed directly to the controlled disbursement account or other appropriate
account.
          4.1.2 FUNDINGS. Lender shall fund each Borrowing on the applicable
funding date and, subject to the terms of this Agreement, shall disburse the
proceeds as directed by Borrower.
          4.1.3 NOTICES. Borrower authorizes Lender to extend, convert or
continue Loans, effect selections of interest rates, and transfer funds to or on
behalf of Borrower based on (and Lender agrees to honor subject to any
conditions set forth herein) telephonic or e-mailed instructions. Borrower shall
confirm each such request by prompt delivery to Lender of a Notice of Borrowing
or Notice of Conversion/Continuation, if applicable, but if it differs in any
material respect from the action taken by Lender, the records of Lender shall
govern. Lender shall not have any liability for any loss suffered by the
Borrower as a result of Lender acting upon its understanding of telephonic or
e-mailed instructions from a person believed in good faith to be a person
authorized to give such instructions on the Borrower’s behalf.
     4.2 Number and Amount of LIBOR Loans; Determination of Rate.
     No more than six Borrowings of LIBOR Loans may be outstanding at any time,
and each Borrowing of LIBOR Loans when made shall be in a minimum amount (or
increment, if in excess thereof) as follows:

-33-



--------------------------------------------------------------------------------



 



          4.3 Currency   4.4 Minimum amount   4.5 Increment
4.6 Dollars
  4.7   $100,000   4.8   $10,000
4.9 Sterling
  4.10 £  50,000   4.11 £  5,000
4.12 Euro
  4.13 €  75,000   4.14 €  7,500

Upon determining LIBOR for any Interest Period requested by Borrower, Lender
shall promptly notify Borrower thereof by telephone or electronically and, if
requested by Borrower, shall confirm any telephonic notice in writing.
     4.15 [Intentionally omitted.]
     4.16 [Intentionally omitted.]
     4.17 EFFECT OF TERMINATION. On the effective date of any termination of the
Revolver Commitment, all outstanding Obligations shall be immediately due and
payable, and each Secured Party may terminate its Bank Products. All
undertakings of Borrower contained in the Loan Documents shall survive any
termination until Full Payment of the Obligations, and Lender shall retain its
Liens in the Collateral and all of its rights and remedies under the Loan
Documents until Full Payment of the Obligations. The provisions of Sections 2.3,
3.4, 3.6, 3.7, 3.9, 5.5, 5.8, 12.2 and this Section, and the obligation of each
Obligor with respect to each indemnity given by it in any Loan Document, shall
survive Full Payment of the Obligations and any release relating to this credit
facility.
SECTION 5 PAYMENTS
     5.1 GENERAL PAYMENT PROVISIONS. All payments of Obligations shall be made
in the currency in which they are denominated, without offset, counterclaim or
defense of any kind, free of (and without deduction for) any Indemnified Taxes
or Other Taxes, and in immediately available funds, not later than 12:00 noon on
the due date. Any payment after such time shall be deemed made on the next
Business Day. If any payment under the Loan Documents shall be stated to be due
on a day other than a Business Day, the due date shall be extended to the next
Business Day and such extension of time shall be included in any computation of
interest and fees. Any payment of a LIBOR Loan prior to the end of its Interest
Period shall be accompanied by all amounts due under Section 3.9. Any prepayment
of Loans shall be applied first to Base Rate Revolver Loans and then to LIBOR
Loans; provided, however, that as long as no Event of Default exists,
prepayments of LIBOR Loans may, at the option of Borrower and Lender, be held by
Lender as Cash Collateral and applied to such Loans at the end of their Interest
Periods.
     5.2 REPAYMENT OF REVOLVER LOANS. Revolver Loans shall be due and payable in
full on the Revolver Termination Date, unless payment is sooner required
hereunder. Revolver Loans may be prepaid from time to time, without penalty or
premium. If any Asset Disposition includes the disposition of Accounts or
Inventory (other than sales of Inventory in the ordinary course of business),
then Net Proceeds equal to the greater of (a) the net book value of such
Accounts and Inventory, or (b) the reduction in the Borrowing Base upon giving

-34-



--------------------------------------------------------------------------------



 



effect to such disposition, shall be applied to the Revolver Loans.
Notwithstanding anything herein to the contrary, if an Overadvance exists,
Borrower shall, on the sooner of Lender’s demand or the first Business Day after
the Borrower has knowledge thereof, repay the outstanding Revolver Loans in an
amount sufficient to reduce the principal balance of Revolver Loans to the
Borrowing Base.
     5.3 [Intentionally Deleted].
     5.4 PAYMENT OF OTHER OBLIGATIONS. Obligations other than Loans, including
LC Obligations and Extraordinary Expenses, shall be paid by Borrower as provided
in the Loan Documents or, if no payment date is specified, on demand.
     5.5 MARSHALING; PAYMENTS SET ASIDE. Lender shall have no obligation to
marshal any assets in favor of any Obligor or against any Obligations. If any
payment by or on behalf of Borrower is made to Lender, or Lender exercises a
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Lender in its discretion) to be repaid to a trustee, receiver or any other
Person, then to the extent of such recovery, the Obligation originally intended
to be satisfied, and all Liens, rights and remedies relating thereto, shall be
revived and continued in full force and effect as if such payment had not been
made or such setoff had not occurred.
     5.6 APPLICATION OF PAYMENTS. At all times commencing on the Closing Date
the ledger balance in the main Deposit Account as of the end of a Business Day
shall be applied to the Obligations at the beginning of the next Business Day.
If, as a result of such application, a credit balance exists, the balance shall
not accrue interest in favor of Borrower and shall be made available to Borrower
as long as no Default or Event of Default exists. Borrower irrevocably waives
the right to direct the application of any payments or Collateral proceeds, and
agrees that Lender shall have the continuing, exclusive right to apply and
reapply same against the Obligations, in such manner as Lender deems advisable,
notwithstanding any entry by Lender in its records.
     5.7 LOAN ACCOUNT; ACCOUNT STATED.
          5.7.1 LOAN ACCOUNT. Lender shall maintain in accordance with its usual
and customary practices an account or accounts (“LOAN ACCOUNT”) evidencing the
Debt of Borrower resulting from each Loan or issuance of a Letter of Credit from
time to time. Any failure of Lender to record anything in the Loan Account, or
any error in doing so, shall not limit or otherwise affect the obligation of
Borrower to pay any amount owing hereunder.
          5.7.2 ENTRIES BINDING. Entries made in the Loan Account shall
constitute presumptive evidence of the information contained therein. If any
information contained in the Loan Account is provided to or inspected by any
Person, then such information shall be conclusive and binding on such Person for
all purposes absent manifest error, except to the extent such Person notifies
Lender in writing within 30 days after receipt or inspection that specific
information is subject to dispute.
     5.8 Taxes.

-35-



--------------------------------------------------------------------------------



 



          5.8.1 PAYMENTS FREE OF TAXES. Any and all payments by any Obligor on
account of any Obligations shall be made free and clear of and without reduction
or withholding for any Indemnified Taxes or Other Taxes, PROVIDED that if an
Obligor shall be required by Applicable Law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (a) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
Lender receives an amount equal to the sum it would have received had no such
deductions been made; (b) the Obligor shall make such deductions; and
(c) Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with Applicable Law. Without limiting the
foregoing, Borrower shall timely pay all Other Taxes to the relevant
Governmental Authorities if and to the extent required by Applicable Law.
          5.8.2 PAYMENT. Borrower shall indemnify, hold harmless and reimburse
Lender, within 10 days after demand therefor, pursuant to a certificate
complying with Section 3.3, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) paid by Lender with
respect to any Obligations, Letters of Credit or Loan Documents, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability setting forth the
calculation thereof in reasonable detail delivered to Borrower by Lender shall
be conclusive absent manifest error. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower, Borrower shall deliver to
Lender a receipt issued by the Governmental Authority evidencing such payment or
other evidence of payment reasonably satisfactory to Lender.
          5.8.3 REFUNDS. If Lender receives a refund of any Indemnified Taxes or
Other Taxes as to which it has been indemnified by the Borrower or with respect
to which the Borrower has paid additional amounts hereunder, Lender shall pay to
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by Borrower hereunder with respect to
the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket costs and expenses of Lender incurred in obtaining such refund,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund).
SECTION 6 CONDITIONS PRECEDENT
     6.1 CONDITIONS PRECEDENT TO INITIAL LOANS. In addition to the conditions
set forth in Section 6.2, Lender shall not be required to fund any requested
Loan, issue any Letter of Credit or otherwise extend credit to Borrower
hereunder, until the date (“Closing Date”) that each of the following conditions
has been satisfied or waived in writing by Lender:
          (a) Each other Loan Document shall have been duly executed and
delivered to Lender by each of the signatories thereto, and each Obligor shall
be in compliance with all terms thereof.
          (b) Lender shall have received acknowledgments of all filings or
recordations necessary to perfect its Liens in the Collateral, as well as Lien
searches and other evidence

-36-



--------------------------------------------------------------------------------



 



reasonably satisfactory to Lender that such Liens are the only Liens upon the
Collateral, except Permitted Liens. upon making the requested Loan, issuing a
Letter of Credit or otherwise extending credit to Borrower, the sum of all
outstanding obligations under the US Loan Facility plus all Obligations shall
not be in excess of $55,000,000.
          (c) Lender shall have received duly executed Deposit Account Control
Agreements relating to each Deposit Account in accordance with the Debenture.
          (d) Lender shall have received certificates, in form and substance
reasonably satisfactory to it, from a knowledgeable Senior Officer of Borrower
certifying that, after giving effect to the initial Loans and transactions
hereunder, (i) Borrower together with its Subsidiaries, is Solvent; (ii) no
Default or Event of Default exists; (iii) the representations and warranties set
forth in Section 9 are true and correct; and (iv) Borrower and each other
Obligor has complied with all agreements and conditions to be satisfied by it
under the Loan Documents.
          (e) Lender shall have received a certificate of a duly authorized
officer of each Obligor, certifying (i) that attached copies of such Obligor’s
Organic Documents are true and complete, and in full force and effect, without
amendment except as shown; (ii) that an attached copy of resolutions authorizing
execution and delivery of the Loan Documents is true and complete, and that such
resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked, and constitute all resolutions adopted with
respect to this credit facility; and (iii) to the title, name and signature of
each Person authorized to sign the Loan Documents. Lender may conclusively rely
on this certificate until it is otherwise notified by the applicable Obligor in
writing.
          (f) Lender shall have received a written opinion of local counsel to
Lender in the United Kingdom, in form and substance reasonably satisfactory to
Lender.
          (g) Lender shall have received copies of policies or certificates of
insurance for the insurance policies carried by Borrower, all in compliance with
the Loan Documents.
          (h) Lender shall have completed its business, financial and legal due
diligence of Obligors, including (x) a field examination, with results
reasonably satisfactory to Lender and (y) an appraisal of the Borrowers
Inventory, with results reasonably satisfactory to Lender. No material adverse
change in the financial condition of any Obligor or in the quality, quantity or
value of any Collateral shall have occurred since October 31, 2007.
          (i) Borrower shall have paid all fees and expenses to be paid to
Lender on the Closing Date.
          (j) Lender shall have received a Borrowing Base Certificate prepared
as of January 31, 2008.
     6.2 CONDITIONS PRECEDENT TO ALL CREDIT EXTENSIONS. Lender shall not be
required to fund any Loans, issue any Letters of Credit, or grant any other
accommodation to or for the benefit of Borrower, unless the following conditions
are satisfied or waived by Lender in writing:
          (a) No Default or Event of Default shall exist at the time of, or
result from, such funding, issuance or grant;

-37-



--------------------------------------------------------------------------------



 



          (b) The representations and warranties of each Obligor in the Loan
Documents shall be true and correct on the date of, and upon giving effect to,
such funding, issuance or grant (except for representations and warranties that
expressly relate to an earlier date);
          (c) All conditions precedent in any other Loan Document shall be
satisfied;
          (d) No event shall have occurred or circumstance exist that has or
could reasonably be expected to have a Material Adverse Effect; and With respect
to issuance of a Letter of Credit, the LC Conditions shall be satisfied.
Each request (or deemed request) by Borrower for funding of a Loan, issuance of
a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrower that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant. As an
additional condition to any funding, issuance or grant, Lender shall have
received such other information, documents, instruments and agreements as it
reasonably deems appropriate in connection therewith.
     6.3 LIMITED WAIVER OF CONDITIONS PRECEDENT. If Lender funds any Loans,
issues any Letters of Credit or grants any other accommodation when any
conditions precedent are not satisfied (regardless of whether the lack of
satisfaction was known or unknown at the time), it shall not operate as a waiver
of (a) the right of Lender to insist upon satisfaction of all conditions
precedent with respect to any subsequent funding, issuance or grant; nor (b) any
Default or Event of Default due to such failure of conditions or otherwise.
SECTION 7 COLLATERAL
     7.1 DEBENTURE. To secure the prompt payment and performance of all
Obligations, Borrower shall execute and deliver to Lender the Debenture.
     7.2 CERTAIN AFTER-ACQUIRED COLLATERAL. Borrower shall promptly notify
Lender in writing if, after the Closing Date, Borrower obtains any interest in
any Collateral (which in the aggregate exceeds $100,000) consisting of Deposit
Accounts, Chattel Paper, Documents, Instruments, Intellectual Property,
Investment Property or Letter-of-Credit Rights and, upon Lender’s request, shall
promptly take such actions as Lender deems appropriate to effect Lender’s duly
perfected, first priority Lien upon such Collateral, including obtaining any
appropriate possession, control agreement or Lien Waiver. If any Collateral is
in the possession of a third party, at Lender’s request, Borrower shall obtain
an acknowledgment that such third party holds the Collateral for the benefit of
Lender.
     7.3 NO ASSUMPTION OF LIABILITY. The Lien on Collateral to be granted under
the Debenture is given as security only and shall not subject Lender to, or in
any way modify, any obligation or liability of Borrower relating to any
Collateral.
SECTION 8 COLLATERAL ADMINISTRATION
     8.1 BORROWING BASE CERTIFICATES. By the 15th day of each month (or such
later time as Lender may approve (via e-mail or otherwise)), Borrower shall
deliver to Lender a Borrowing Base Certificate prepared as of the close of
business of the previous month, and at such other times as Lender may request.
All calculations of Availability in any

-38-



--------------------------------------------------------------------------------



 



Borrowing Base Certificate shall originally be made by Borrower and certified by
a Senior Officer, provided that Lender may from time to time review and adjust
any such calculation (a) to reflect its reasonable estimate of declines in value
of any Collateral, due to collections received in the Deposit Account or
otherwise; (b)  reflect changes in dilution in accordance with the Dilution
Percentage and the Accounts Formula Amount and (c) to the extent the calculation
is not made in accordance with this Agreement or does not accurately reflect the
Availability Reserve.
     8.2 ADMINISTRATION OF ACCOUNTS.
          8.2.1 RECORDS AND SCHEDULES OF ACCOUNTS. Borrower shall keep accurate
and complete records of its Accounts, including all payments and collections
thereon, and shall submit to Lender sales, collection, reconciliation (including
a reconciliation from the general ledger to agings) and other reports in form
reasonably satisfactory to Lender, on such periodic basis as Lender may request.
Borrower shall also provide to Lender, on or before the 15th day of each month,
a detailed aged trial balance of all Accounts as of the end of the preceding
month, specifying each Account’s Account Debtor name and address, amount,
invoice date and due date, showing any discount, allowance, credit, authorized
return or dispute, and including such proof of delivery, copies of invoices and
invoice registers, copies of related documents, repayment histories, status
reports and other information as Lender may reasonably request. If Accounts in
an aggregate face amount of $200,000 or more cease to be Eligible Accounts,
Borrower shall notify Lender of such occurrence promptly (and in any event
within two Business Days) after the Borrower has knowledge thereof.
          8.2.2 TAXES. If an Account of the Borrower includes a charge for any
Taxes, Lender is authorized, in its discretion, to pay the amount thereof to the
proper taxing authority for the account of the Borrower and to charge Borrower
therefor; provided, however, that Lender shall not be liable for any Taxes that
may be due from Borrower or with respect to any Collateral.
          8.2.3 ACCOUNT VERIFICATION. Whether or not a Default or Event of
Default exists, Lender shall have the right at any time, in the name of Lender,
any designee of Lender or the Borrower, to verify the validity, amount or any
other matter relating to any Accounts of Borrower by mail, telephone or
otherwise. Borrower shall cooperate fully with Lender in an effort to facilitate
and promptly conclude any such verification process.
          8.2.4 MAINTENANCE OF DEPOSIT ACCOUNTS. Borrower shall maintain Deposit
Accounts pursuant to arrangements acceptable to Lender. If a Deposit Account is
not maintained with Lender, Lender may require daily transfer of all funds in
such account to a Deposit Account maintained with Lender. Lender does not assume
any responsibility to Borrower for any Deposit Account, including any claim of
accord and satisfaction or release with respect to any Payment Items accepted by
any bank.
          8.2.5 PROCEEDS OF COLLATERAL. Borrower shall request in writing and
otherwise take all commercially reasonable steps to ensure that all payments on
Accounts or otherwise relating to Collateral are made directly to a Deposit
Account. Except as otherwise set forth in Section 8.2.6, if the Borrower or
Subsidiary receives cash or Payment Items with respect to any Collateral, it
shall hold same in trust for Lender and promptly (not later than the next
Business Day) deposit same into a Deposit Account.

-39-



--------------------------------------------------------------------------------



 



          8.2.6 EXCLUDED BANK ACCOUNTS. Notwithstanding any provision of this
Section 8.2 or any other provision of any Loan Document to the contrary,
(A) Borrower and Subsidiaries may maintain accounts used exclusively for workers
compensation, payroll and employee health insurance and trust accounts that are
not a part of the cash management and control systems described herein (and not
subject to a Deposit Account Control Agreement) provided that Borrower shall not
accumulate or maintain cash in such accounts as of any date of determination in
excess of cheques outstanding against such accounts as of that date and amounts
necessary to meet minimum balance requirements, (B) Borrower may maintain local
collection accounts used exclusively for the collection of Accounts owed by an
Account Debtor located in a jurisdiction other than the United Kingdom which
collection accounts shall not be a part of the cash management and control
systems described herein (and not subject to a Deposit Account Control
Agreement); provided that Borrower shall not accumulate or maintain cash in any
such account in excess of €125,000 or in the aggregate in all such accounts in
excess of €300,000, as of any date of determination and such collection accounts
are subject to periodic sweeps to the Deposit Account in such frequency as is
acceptable to Lender in its reasonable discretion.
     8.3 ADMINISTRATION OF INVENTORY.
          8.3.1 RECORDS AND REPORTS OF INVENTORY. Borrower shall keep accurate
and complete records of its Inventory, including costs and daily withdrawals and
additions, and shall submit to Lender inventory and reconciliation reports
(including a reconciliation from the general ledger to the perpetual inventory)
in form reasonably satisfactory to Lender, on such periodic basis as Lender may
request. Borrower shall conduct periodic cycle counts consistent with historical
practices, and shall provide to Lender a report based on each such inventory and
count promptly upon completion thereof, together with such supporting
information as Lender may request.
          8.3.2 RETURNS OF INVENTORY. Borrower shall not return any Inventory to
a supplier, vendor or other Person, whether for cash, credit or otherwise,
unless (a) such return is in the ordinary course of business; (b) no Default,
Event of Default or Overadvance exists or would result therefrom; (c) Lender is
promptly notified if the aggregate Value of all Inventory returned in any month
exceeds $200,000; and (d) any payment received by the Borrower for a return is
promptly remitted to Lender for application to the Obligations.
          8.3.3 ACQUISITION, SALE AND MAINTENANCE. Borrower shall not acquire or
accept more than $50,000 at any one time (valued at Borrower’s cost) of any
Inventory on consignment or approval, unless the same is identified to Lender
and excluded from the Borrowing Base, and shall take all steps to assure that
all Inventory is produced in accordance with Applicable Law. Borrower shall not
sell any Inventory on consignment or approval or any other basis (other than
customary rights of return) under which the customer may return or require the
Borrower to repurchase such Inventory. Borrower shall use, store and maintain
all Inventory with reasonable care and caution, in accordance with applicable
standards of any insurance and in conformity with all Applicable Law, and shall
make current rent payments (within applicable grace periods provided for in
leases) at all locations where any Collateral is located.
     8.4 ADMINISTRATION OF EQUIPMENT.

-40-



--------------------------------------------------------------------------------



 



          8.4.1 RECORDS AND SCHEDULES OF EQUIPMENT. Borrower shall keep accurate
and complete records of its Equipment, including kind, quality, quantity, cost,
acquisitions and dispositions thereof, and at any time a Default or Event of
Default exists shall submit to Lender, on such periodic basis as Lender may
request, a current schedule thereof, in form reasonably satisfactory to Lender.
Promptly upon request, Borrower shall deliver to Lender evidence of their
ownership or interests in any Equipment.
          8.4.2 DISPOSITIONS OF EQUIPMENT. Borrower shall not sell, lease or
otherwise dispose of any Equipment, without the prior written consent of Lender,
other than (a) a Permitted Asset Disposition; and (b) disposal, sale or
replacement of Equipment that is worn, damaged or obsolete with Equipment of
like function and value, if the replacement Equipment is acquired substantially
contemporaneously with such disposition and is free of Liens other than
Permitted Liens.
          8.4.3 CONDITION OF EQUIPMENT. The Equipment is in good operating
condition and repair, and all necessary replacements and repairs have been made
so that the value and operating efficiency of the Equipment is preserved at all
times, reasonable wear and tear excepted. Borrower shall ensure that the
Equipment is mechanically and structurally sound, and capable of performing the
functions for which it was designed, in accordance with manufacturer
specifications. Borrower shall not permit any Equipment to become affixed to
real Property unless any landlord or mortgagee delivers a Lien Waiver.
     8.5 ADMINISTRATION OF DEPOSIT ACCOUNTS. Schedule 8.5 sets forth all Deposit
Accounts maintained by Borrower. Borrower shall take all actions necessary to
establish Lender’s control of each such Deposit Account (except as permitted by
Section 8.2.6 and with respect to any account containing not more than $25,000
at any time.) Except as permitted by Section 8.2.6, Borrower shall be the sole
account holder of each Deposit Account and shall not allow any other Person
(other than Lender) to have control over a Deposit Account or any Property
deposited therein. Borrower shall promptly notify Lender of any opening or
closing of a Deposit Account and, with the consent of Lender, will amend
Schedule 8.5 to reflect same.
     8.6 GENERAL PROVISIONS.
          8.6.1 LOCATION OF COLLATERAL. All tangible items of Collateral, other
than Inventory in transit, shall at all times be kept by Borrower at the
business locations set forth in Schedule 8.6.1, except that Borrower may
(a) make sales or other dispositions of Collateral in accordance with
Section 10.2.6; and (b) move Collateral to another location in the United
Kingdom other than a location listed on Schedule 8.6.1, so long as Borrower
gives 30 Business Days prior written notice to Lender and takes all steps
necessary pursuant to Section 7.6 to perfect Lender’s security interest in such
Collateral prior to it being moved to a new location.
          8.6.2 INSURANCE OF COLLATERAL; CONDEMNATION PROCEEDS.
          (a) Borrower shall maintain insurance with respect to the Collateral,
covering casualty, hazard, public liability, theft, malicious mischief, flood
(if necessary) and other risks, in amounts, with endorsements and with insurers
(with a Best Rating of at least A7, unless

-41-



--------------------------------------------------------------------------------



 



otherwise approved by Lender) reasonably satisfactory to Lender. All proceeds
under each such policy (other than proceeds constituting Excluded Assets) shall
be payable to Lender. From time to time upon request, Borrower shall deliver to
Lender the originals or certified copies of its insurance policies and updated
flood plain searches. Unless Lender shall agree otherwise, each policy shall
include reasonably satisfactory endorsements (i) showing Lender as sole loss
payee or additional insured, as appropriate (except with respect to insurance
proceeds constituting Excluded Assets); (ii) requiring 30 days prior written
notice to Lender in the event of cancellation of the policy for any reason
whatsoever; and (iii) specifying that the interest of Lender shall not be
impaired or invalidated by any act or neglect of the Borrower or the owner of
the Property, nor by the occupation of the premises for purposes more hazardous
than are permitted by the policy. If the Borrower fails to provide and pay for
any insurance required hereunder or under Section 10.1.7, Lender may, at its
option, but shall not be required to, procure the insurance and charge Borrower
therefor. Borrower agrees to deliver to Lender, promptly as rendered, copies of
all reports made to insurance companies. While no Event of Default exists,
Borrower may settle, adjust or compromise any insurance claim, as long as the
proceeds are delivered to Lender. If an Event of Default exists, only Lender
shall be authorized to settle, adjust and compromise such claims (except claims
in respect of Excluded Assets).
          (b) Any proceeds of insurance (other than proceeds from workers’
compensation or D&O insurance and other than proceeds constituting Excluded
Assets) and any awards arising from condemnation of any Collateral shall be paid
to Lender. Any such proceeds or awards that relate to Inventory shall be applied
to payment of the Revolver Loans, and then to any other Obligations outstanding.
          (c) If requested by Borrower in writing within 60 days after Lender’s
receipt of any insurance proceeds or condemnation awards relating to any loss or
destruction of Collateral consisting of Equipment or Real Estate which are to be
payable to Lender pursuant to clauses (a) and (b), Borrower may use such
proceeds or awards to repair or replace such Equipment or Real Estate (and until
so used, the proceeds shall be held by Lender as Cash Collateral) as long as
(i) no Default or Event of Default exists; (ii) such repair or replacement is
promptly undertaken and concluded, in accordance with plans reasonably
satisfactory to Lender; (iii) replacement buildings are constructed on the sites
of the original casualties and are of comparable size, quality and utility to
the destroyed buildings; (iv) the repaired or replaced Property is free of
Liens, other than Permitted Liens; and (v) Borrower complies with disbursement
procedures for such repair or replacement as Lender may reasonably require.
          8.6.3 PROTECTION OF COLLATERAL. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Lender to any Person to realize upon
any Collateral, shall be borne and paid by Borrower. Lender shall not be liable
or responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Lender’s actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at Borrower’s sole risk.
          8.6.4 DEFENSE OF TITLE TO COLLATERAL. Borrower shall at all times
defend its title to Collateral and Lender’s Liens therein against all Persons,
claims and demands whatsoever, except Permitted Liens.

-42-



--------------------------------------------------------------------------------



 



     8.7 [INTENTIONALLY OMITTED]:
SECTION 9 REPRESENTATIONS AND WARRANTIES
     9.1 GENERAL REPRESENTATIONS AND WARRANTIES. To induce Lender to enter into
this Agreement and to make available the Revolver Commitments, Loans and Letters
of Credit, Borrower represents and warrants that:
          9.1.1 ORGANIZATION AND QUALIFICATION. Borrower is duly incorporated as
a private limited company registered in England and Wales and validly existing
under the laws of England and Wales. Borrower is duly qualified, authorized to
do business and in good standing as a foreign corporation in each jurisdiction
where failure to be so qualified could reasonably be expected to have a Material
Adverse Effect. Borrower has no Subsidiaries.
          9.1.2 POWER AND AUTHORITY. Each Obligor is duly authorized to execute,
deliver and perform its Loan Documents. The execution, delivery and performance
of the Loan Documents have been duly authorized by all necessary action, and do
not (a) require any consent or approval of any holders of Equity Interests of
any Obligor, other than those already obtained; (b) contravene the Organic
Documents of any Obligor; (c) violate in any material respect or cause a
material default under any Applicable Law or Material Contract; or (d) result in
or require the imposition of any Lien (other than Permitted Liens) on any
Property of any Obligor.
          9.1.3 ENFORCEABILITY. Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.
          9.1.4 CAPITAL STRUCTURE. Schedule 9.1.4 shows, for Borrower, its name,
its jurisdiction of incorporation, its authorized and issued Equity Interests as
of the date hereof, the holders of its Equity Interests as of the date hereof,
and to the knowledge of Borrower, all agreements as of the date hereof binding
on such holders with respect to their Equity Interests. As of the date hereof,
except as set forth on Schedule 9.1.4, there are no outstanding options to
purchase, warrants, subscription rights, agreements to issue or sell,
convertible interests, phantom rights or powers of attorney relating to any
Equity Interests of the Borrower.
          9.1.5 CORPORATE NAMES; LOCATIONS. During the five years preceding the
Closing Date, except as shown on Schedule 9.1.5, Borrower has not been known as
or used any corporate, fictitious or trade names, has been the surviving
corporation of a merger or combination, or has acquired any substantial part of
the assets of any Person. The chief executive offices and other places of
business of Borrower are shown on Schedule 8.6.1. For the purposes of The
Council of the European Union Regulation No. 1346/2000 on Insolvency Proceedings
(the “REGULATION”), Borrower’s centre of main interests (as that term is used in
Article 3(1) of the Regulation) is situated in England.
          9.1.6 TITLE TO PROPERTIES; PRIORITY OF LIENS. Borrower has good and
marketable title to (or valid leasehold interests in) all of its Real Estate,
and good title to valid leasehold interests in, or valid license to use all of
its personal Property, including all Property reflected in any financial
statements delivered to Lender, in each case free of Liens

-43-



--------------------------------------------------------------------------------



 



except Permitted Liens. Borrower has paid and discharged all lawful claims that,
if unpaid, could become a Lien on its Properties, other than Permitted Liens.
All Liens of Lender in the Collateral are duly perfected, first priority Liens,
subject only to Permitted Liens that are expressly allowed to have priority over
Lender’s Liens under this Agreement or that have priority by operation of
Applicable Law.
          9.1.7 ACCOUNTS. Lender may rely, in determining which Accounts are
Eligible Accounts, on all statements and representations made by Borrower with
respect thereto. Borrower warrants, with respect to each Account at the time it
is shown as an Eligible Account in a Borrowing Base Certificate, that: it is
genuine and in all respects what it purports to be, and is not evidenced by a
judgment; it arises out of a completed, bona fide sale and delivery of goods or
rendition of services in the ordinary course of business, and substantially in
accordance with any purchase order, contract or other document relating thereto;
it is for a sum certain, maturing as stated in the invoice covering such sale or
rendition of services, a copy of which has been furnished or is available to
Lender on request; it is not subject to any offset, Lien (other than Lender’s
Lien and Permitted Liens set forth in Section 10.2.2 (c)), deduction, defense,
dispute, counterclaim or other adverse condition except as arising in the
ordinary course of business and disclosed to Lender; and it is absolutely owing
by the Account Debtor, without contingency in any respect; no purchase order,
agreement, document or Applicable Law restricts assignment of the Account to
Lender (regardless of whether the restriction is, under applicable law,
ineffective), and Borrower is the sole payee or remittance party shown on the
invoice; no extension, compromise, settlement, modification, credit, deduction
or return has been authorized with respect to the Account, except discounts or
allowances granted in the ordinary course of business for prompt payment that
are reflected on the face of the invoice related thereto and in the reports
submitted to Lender hereunder; and to the best of Borrower’s knowledge,
(i) there are no facts or circumstances that are reasonably likely to impair the
enforceability or collectibility of such Account; (ii) the Account Debtor had
the capacity to contract when the Account arose, continues to meet Borrower’s
customary credit standards, is Solvent, is not contemplating or subject to an
Insolvency Proceeding, and has not failed, or suspended or ceased doing
business; and (iii) there are no proceedings or actions threatened or pending
against any Account Debtor that could reasonably be expected to have a material
adverse effect on the Account Debtor’s financial condition.
          9.1.8 FINANCIAL STATEMENTS. The balance sheets, and related statements
of operations of Borrower that have been and are hereafter delivered to Lender,
are prepared in accordance with GAAP, and fairly present the financial positions
and results of operations of Borrower at the dates and for the periods
indicated, subject to changes resulting from audit and year-end adjustments and
the absence of footnotes. All projections delivered from time to time to Lender
have been prepared in good faith, based on assumptions believed by Borrower to
be reasonable at the time made in light of the circumstances at such time. Since
October 31, 2007, there has been no change in the condition, financial or
otherwise, of the Borrower that could reasonably be expected to have a Material
Adverse Effect. Obligors, taken as a whole, are Solvent.
          9.1.9 SURETY OBLIGATIONS. Except as set forth in Schedule 9.1.9,
Borrower is not obligated as surety or indemnitor under any bond or other
contract that assures payment or performance of any obligation of any Person,
except as permitted hereunder.

-44-



--------------------------------------------------------------------------------



 



          9.1.10 TAXES. Borrower has filed all tax returns and other reports
that it is required by law to file, and has paid, or made provision for the
payment of, all Taxes upon it, its income and its Properties that are due and
payable, except to the extent being Properly Contested or to the extent
constituting Immaterial Tax obligations. The provision for Taxes on the books of
Borrower is adequate for all years not closed by applicable statutes, and for
its current Fiscal Year.
          9.1.11 BROKERS. There are no brokerage commissions, finder’s fees or
investment banking fees payable in connection with any transactions contemplated
by the Loan Documents.
          9.1.12 INTELLECTUAL PROPERTY. Borrower owns or has the lawful right to
use all Intellectual Property necessary for the conduct of its business, without
conflict with any rights of others. Except as would not reasonably be expected
to have a Material Adverse Effect, there is no pending or, to the Borrower’s
knowledge, threatened Intellectual Property Claim with respect to the Borrower
or any of its Property (including any Intellectual Property). Except as
disclosed on Schedule 9.1.12 or as otherwise disclosed to Lender in writing,
Borrower does not pay or owe any Royalty or other compensation to any Person
with respect to any Intellectual Property in excess of $100,000 per year with
respect to each such Person. All Intellectual Property owned, used or licensed
by, or otherwise subject to any interests of, the Borrower is shown on
Schedule 9.1.12.
          9.1.13 GOVERNMENTAL APPROVALS. Except as could not reasonably be
expected to have a Material Adverse Effect, Borrower has, is in compliance with,
and is in good standing with respect to, all Governmental Approvals necessary to
conduct its business and to own, lease and operate its Properties. All necessary
import, export or other licenses, permits or certificates for the import or
handling of any goods or other Collateral have been procured and are in effect,
and Borrower have complied with all foreign and domestic laws with respect to
the shipment and importation of any goods or Collateral, except where
noncompliance could not reasonably be expected to have a Material Adverse
Effect.
          9.1.14 COMPLIANCE WITH LAWS. Borrower has duly complied, and its
Properties and business operations are in compliance, in all material respects
with all Applicable Law, except where noncompliance could not reasonably be
expected to have a Material Adverse Effect. Except as could not reasonably be
expected to have a Material Adverse Effect, there have been no citations,
notices or orders of noncompliance issued to the Borrower under any Applicable
Law. No Inventory has been produced in violation of the FLSA.
          9.1.15 COMPLIANCE WITH ENVIRONMENTAL LAWS. Except as disclosed on
Schedule 9.1.15, or as would not reasonably be expected to have a Material
Adverse Effect, Borrower’s past or present operations, Real Estate or other
Properties are not subject to any investigation to determine whether any
remedial action is needed to address any environmental pollution, hazardous
material or environmental clean-up. Except as would not reasonably be expected
to have a Material Adverse Effect, Borrower has not received any Environmental
Notice. Except as would not reasonably be expected to have a Material Adverse
Effect, Borrower has no contingent liability with respect to any Environmental
Release, environmental pollution or hazardous material on any Real Estate now or
previously owned, leased or operated by it.

-45-



--------------------------------------------------------------------------------



 



          9.1.16 BURDENSOME CONTRACTS. Borrower is not a party or subject to any
contract, agreement or charter restriction that could reasonably be expected to
have a Material Adverse Effect.
          9.1.17 LITIGATION. Except as shown on Schedule 9.1.17, there are no
proceedings or investigations pending or, to the Borrower’s knowledge,
threatened against the Borrower, or any of its businesses, operations,
Properties, prospects or conditions, that (a) relate to any Loan Documents or
transactions contemplated thereby; or (b) could reasonably be expected to have a
Material Adverse Effect. Borrower is not in default with respect to any order,
injunction or judgment of any Governmental Authority.
          9.1.18 NO DEFAULTS. No event or circumstance has occurred or exists
that constitutes a Default or Event of Default.
          9.1.19 PENSIONS. Except as set forth in Schedule 9.1.19, Borrower is
not nor has at any time been an employer (for the purposes of Sections 38 to 51
of the Pensions Act 2004) of an occupational pension scheme which is not a money
purchase scheme (as those terms are defined in the Pensions Schemes Act 1993)
and Borrower is not nor has at any time been “connected” with or an “associate”
of (as those terms are used in Sections 39 and 43 of the Pensions Act 2004) such
an employer.
          9.1.20 TRADE RELATIONS. There exists no actual or threatened
termination, limitation or modification of any business relationship between the
Borrower and any customer or supplier, or any group of customers or suppliers,
who individually or in the aggregate could reasonably be expected to have a
Material Adverse Effect. There exists no condition or circumstance that could
reasonably be expected to impair the ability of the Borrower to conduct its
business at any time hereafter in substantially the same manner as conducted on
the Closing Date.
          9.1.21 LABOUR RELATIONS. Except as set forth on Schedule 9.1.21,
Borrower is not party to or bound by any collective bargaining agreement,
management agreement or consulting agreement which Borrower’s obligations
thereunder exceeds $500,000. There are no grievances, disputes or controversies
with any union or other organization of the Borrower’s employees, or, to the
Borrower’s knowledge, any asserted or threatened strikes, work stoppages or
demands for collective bargaining that could individually or in the aggregate
reasonably be expected to have a Material Adverse Effect.
          9.1.22 PAYABLE PRACTICES. Except as would not reasonably be expected
to have a Material Adverse Effect, Borrower has made no material change in its
historical accounts payable practices from those in effect on the Closing Date.
     9.2 COMPLETE DISCLOSURE. None of the representations or warranties made by
the Borrower in the Loan Documents as of the date such representations and
warranties are made or deemed made, considering each of the foregoing in the
context in which it was made and together with all other representations,
warranties and written statements theretofore furnished by such Obligor to the
Lender in connection with the Loan Documents, contains any untrue statement of a
material fact or omits any material fact required to be stated therein or
necessary to make such representation, warranty or written statement, in light
of the circumstances under which it is made, not misleading as of the time when
made or delivered;

-46-



--------------------------------------------------------------------------------



 



provided that the Borrower’s representation and warranty as to any forecast,
projection or other statement regarding future performance, future financial
results or other future development is limited to the fact that such forecast,
projection or statement was prepared in good faith on the basis of information
and assumptions that the Borrower believed to be reasonable as of the date such
material was prepared (it being understood that the projections are subject to
significant uncertainties and contingencies, many of which are beyond the
Borrower’s control, and that no assurance can be given that the projections will
be realized).
SECTION 10 COVENANTS AND CONTINUING AGREEMENTS
     10.1 AFFIRMATIVE COVENANTS. As long as any Revolver Commitment or
Obligations are outstanding, Borrower shall, and shall cause each Subsidiary to:
          10.1.1 INSPECTIONS; APPRAISALS.
          (a) Permit Lender from time to time, subject (except when a Default or
Event of Default exists) to reasonable notice and normal business hours, to
visit and inspect the Properties of the Borrower or Subsidiary, inspect, audit
and make extracts from the Borrower’s or Subsidiary’s books and records, and
discuss on a confidential basis with its officers, employees, agents, advisors
and independent accountants the Borrower’s or Subsidiary’s business, financial
condition, assets, prospects and results of operations. Lender shall not have
any duty to the Borrower to make any inspection, nor to share any results of any
inspection, appraisal or report with the Borrower. Borrower acknowledges that
all inspections, appraisals and reports are prepared by Lender for its purposes,
and Borrower shall not be entitled to rely upon them.
          (b) Reimburse Lender for all its reasonable charges, costs and
expenses in connection with (i) examinations of any Obligor’s books and records
or any other financial or Collateral matters as Lender reasonably deems
appropriate, up to twice per Loan Year; and (ii) appraisals of Inventory up to
one time per Loan Year; provided, however, that if an examination or appraisal
is initiated during a Default or Event of Default, all charges, costs and
expenses therefor shall be reimbursed by Borrower without regard to such limits.
Subject to and without limiting the foregoing, Borrower specifically agree to
pay Lender’s then standard charges (such standard charges as of the Closing Date
are $850 per day per person plus out of pocket expenses) for each day that an
employee of Lender or its Affiliates is engaged in any examination activities,
and shall pay the standard charges of Lender’s internal appraisal group. This
Section shall not be construed to limit Lender’s right to conduct examinations
or to obtain appraisals at any time in its reasonable discretion, nor to use
third parties for such purposes.
          10.1.2 FINANCIAL AND OTHER INFORMATION. Keep adequate records and
books of account with respect to its business activities, in which proper
entries are made in accordance with GAAP reflecting all financial transactions;
and furnish to Lender: as soon as available, its annual accounts prepared
pursuant to, and in accordance with, Chapter 4 of Part 1 of the Companies Act
2006;
          (a) [Intentionally Omitted]; concurrently with the delivery of
Borrowing Base Certificates pursuant to Section 8.1, a listing of Borrower’s
trade payables, specifying the trade creditor and balance due, and a detailed
trade payable aging, all in form satisfactory to Lender;
          (b) [Intentionally Omitted];

-47-



--------------------------------------------------------------------------------



 



          (c) [intentionally omitted]; and such other reports and information
(financial or otherwise) as Lender may reasonably request from time to time in
connection with any Collateral or the Borrower’s, Subsidiary’s or other
Obligor’s financial condition or business.
          10.1.3 NOTICES. Notify Lender in writing, promptly after the
Borrower’s obtaining knowledge thereof, of any of the following that affects
Borrower: (a) the threat or commencement of any proceeding or investigation that
would reasonably be expected to have a Material Adverse Effect; (b) any pending
or threatened labour dispute, strike or walkout, or the expiration of any
material labour contract that could reasonably be expected to have a Material
Adverse Effect; (c) any default under or termination of a Material Contract;
(d) the existence of any Default or Event of Default; (e) any judgment in an
amount exceeding $200,000; (f) the assertion of any Intellectual Property Claim,
that could reasonably be expected to have a Material Adverse Effect; (g) any
Environmental Release by an Obligor or on any Property owned, leased or occupied
by an Obligor; or receipt of any Environmental Notice that could reasonably be
expected to have a Material Adverse Effect; (h) [intentionally omitted]; (i) the
discharge of or any withdrawal or resignation by Borrower’s independent
accountants; or (j) any opening of a new office or place of business where the
Borrower’s Accounts, Inventory or Borrower’s books and records are located, at
least 30 days after such opening.
          10.1.4 LANDLORD AND STORAGE AGREEMENTS. Upon request, provide Lender
with copies of all existing material agreements, and promptly after execution
thereof provide Lender with copies of all future agreements, between an Obligor
and any landlord, warehouseman, processor, shipper, bailee or other Person that
owns any premises at which any Collateral may be kept or that otherwise may
possess or handle any Collateral.
          10.1.5 COMPLIANCE WITH LAWS. Comply with all Applicable Laws,
including Environmental Laws and laws regarding collection and payment of Taxes,
and maintain all Governmental Approvals necessary to the ownership of its
Properties or conduct of its business, unless failure to comply or maintain
could not reasonably be expected to have a Material Adverse Effect.
          10.1.6 TAXES. Pay and discharge all Taxes prior to the date on which
they become delinquent or penalties attach, unless such Taxes are being Properly
Contested or constitute Immaterial Taxes.
          10.1.7 INSURANCE. In addition to the insurance required hereunder with
respect to Collateral, maintain insurance with insurers (with a Best Rating of
at least A7, unless otherwise approved by Lender) reasonably satisfactory to
Lender, (a) with respect to the Properties and business of Borrower and
Subsidiaries of such type (including product liability, workers’ compensation,
larceny, embezzlement, or other criminal misappropriation insurance), in such
amounts, and with such coverages and deductibles as are customary for companies
similarly situated; and (b) business interruption insurance in an amount not
less than $4,000,000, with deductibles and subject to an Insurance Assignment
reasonably satisfactory to Lender.
          10.1.8 LICENSES. Except as would not reasonably be expected to have a
Material Adverse Effect, keep each material License affecting any Collateral
(including the manufacture, distribution or disposition of Inventory) or any
other material Property of Borrower and Subsidiaries in full force and effect;
promptly notify Lender of any proposed material modification to any such
License, or entry into any new material License, in each case at least 30

-48-



--------------------------------------------------------------------------------



 



days prior to its effective date; pay all Royalties when due unless being
contested in good faith; and notify Lender of any default or breach asserted by
any Person to have occurred under any material License.
          10.1.9 FUTURE SUBSIDIARIES. Promptly notify Lender upon any Person
becoming a Subsidiary and, if such Person is not a Foreign Subsidiary, cause it
to guaranty the Obligations in a manner satisfactory to Lender, and to execute
and deliver such documents, instruments and agreements and to take such other
actions as Lender shall reasonably require to evidence and perfect a Lien in
favour of Lender on all assets of such Person, including delivery of such legal
opinions, in form and substance reasonably satisfactory to Lender, as it shall
reasonably deem appropriate.
          10.1.10 PENSIONS. Ensure that:
          (a) Neither Borrower nor any Subsidiary is or has been at any time an
employer (for the purposes of Sections 38 to 51 of the Pensions Act 2004) of an
occupational pension scheme which is not a money purchase scheme (as those terms
are defined in the Pension Schemes Act 1993); and Neither Borrower nor any
Subsidiary is or has been at any time “connected” with or an “associate” of (as
those terms are used in Sections 39 or 43 of the Pensions Act 2004) such an
employer.
          (b) Borrower shall ensure that all pension schemes operated by or
maintained for the benefit of it and its Subsidiaries and/or any of their
employees are fully funded based on the minimum funding requirement under
Section 56 of the Pensions Act 1995 or the statutory funding objective under
Section 222 of the Pensions Act 2004 and that no action or omission is taken or
made by any member of the Group in relation to such a pension scheme which has
or is reasonably likely to have a Material Adverse Effect (including, without
limitation, the termination or commencement of winding-up proceedings of any
such pension scheme or any member of the Group ceasing to employ any member of
such a pension scheme).
          (c) Borrower shall deliver to Lender, at such times as those reports
are prepared in order to comply with the then current statutory or auditing
requirements (as applicable either to the trustees of any relevant schemes or to
Borrower or any Subsidiary), actuarial reports in relation to all pension
schemes mentioned in this Section 10.1.10.
          (d) Borrower shall promptly notify Lender of any material change in
the rate of contributions paid or recommended to be paid (whether by the scheme
actuary or otherwise) or required (by law or otherwise) to be paid in respect of
any pension scheme mentioned in this Section 10.1.10.
          10.1.11 POST-CLOSING COVENANTS. Borrower shall satisfy each of the
covenants set forth in Schedule 10.1.11 within the time periods specified
therein.
     10.2 NEGATIVE COVENANTS. As long as any Revolver Commitment or Obligations
are outstanding, Borrower shall not, and shall cause each Subsidiary not to:
          10.2.1 PERMITTED DEBT. Create, incur, guarantee or suffer to exist any
Debt, except: the Obligations;
          (a) Subordinated Debt;

-49-



--------------------------------------------------------------------------------



 



          (b) Permitted Purchase Money Debt and Permitted Capital Leases;
          (c) Borrowed Money as identified on Schedule 10.2.1(d) (other than the
Obligations, Subordinated Debt and Permitted Purchase Money Debt), but only to
the extent outstanding on the Closing Date and not satisfied with proceeds of
the initial Loans;
          (d) Bank Product Debt;
          (e) Debt that is in existence when a Person becomes a Subsidiary or
that is secured by an asset when acquired by the Borrower or Subsidiary, as long
as such Debt was not incurred in contemplation of such Person becoming a
Subsidiary or such acquisition, and does not exceed $1,000,000 in the aggregate
at any time;
          (f) Permitted Contingent Obligations;
          (g) Refinancing Debt as long as each Refinancing Condition is
satisfied;
          (h) Investments that are not Restricted Investments;
          (i) Hedging Agreements permitted under Section 10.2.15;
          (j) Debt in respect of (i) workers’ compensation claims or obligations
in respect of health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or completion, bid,
performance, appeal or surety bonds issued for the account of the Borrower or
any Subsidiary, bankers acceptances and other similar obligations not
constituting Borrowed Money that are incurred in the ordinary course of
business, and (ii) guarantees of, or obligations of the Borrower or any
Subsidiary with respect to letters of credit supporting, any obligations
described in clause (m);
          (k) Debt arising from the honoring by a bank or other financial
institution of a cheque, draft or similar instrument (except in the case of
daylight overdrafts) drawn against insufficient funds in the ordinary course of
business; provided, however, that such Debt is extinguished within five Business
Days of incurrence;
          (l) Debt arising in connection with endorsement of instruments for
deposit in the ordinary course of business Debt with respect to the deferred
purchase price due to the seller for any Permitted Acquisition, provided that
such Debt is subordinated to the Obligations on terms reasonably acceptable to
Lender;
          (m) Debt arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase price, earn-outs or
similar obligations, in each case, incurred or assumed in connection with the
disposition or acquisition of any Subsidiary or any other business or assets,
other than guarantees of Debt incurred by any Person acquiring all or any
portion of such Subsidiary, business or assets for the purpose of financing such
acquisition;
          (n) Debt owing to Parent or any other Borrower under the US Loan
Documents, provided that not more than $6,000,000 of such loans may be
outstanding at any one time; and Unsecured Debt assumed in connection with
Permitted Acquisitions in an aggregate amount not to exceed $200,000 at any time
outstanding;

-50-



--------------------------------------------------------------------------------



 



          (o) Debt that is not included in any of the preceding clauses of this
Section, is not secured by a Lien and does not exceed $500,000 in the aggregate
at any time.
          10.2.2 PERMITTED LIENS. Create or suffer to exist any Lien upon any of
its Property, except the following (collectively, “PERMITTED LIENS”):
          (a) Liens granted pursuant to the Security Documents and other Liens
in favor of Lender;
          (b) Purchase Money Liens securing Permitted Purchase Money Debt and
Capital Lease Liens securing Permitted Capital Leases;
          (c) Liens for Taxes not yet past due or being Properly Contested;
statutory Liens, such as carriers’, warehousemen’s, materialmen’s, workmen’s,
suppliers’, repairmen’s and mechanics’ Liens and other similar Liens (other than
Liens for Taxes and Landlord’s and Lessor’s Liens) arising in the ordinary
course of business, but only if (i) payment of the obligations secured thereby
is not yet due or is being Properly Contested, and (ii) such Liens do not
materially impair the value or use of the Property or materially impair
operation of the business of the Borrower or Subsidiary;
          (d) (i) Liens incurred or deposits or pledges made in the ordinary
course of business to secure the performance of tenders, bids, leases, contracts
(except those relating to Borrowed Money), statutory obligations and other
similar obligations, or arising as a result of progress payments under
government contracts, as long as such Liens are at all times junior to Lender’s
Liens, and (ii) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations, other than any Liens for Taxes;
          (e) (i) landlords’ and lessors’ Liens in respect of rent not in
default and (ii) Liens arising in the ordinary course of business that are
subject to Lien Waivers;
          (f) Liens arising by virtue of a judgment or judicial order against
the Borrower or a Subsidiary, or any Property of the Borrower or a Subsidiary,
as long as such Liens are adequately bonded and any appropriate legal
proceedings which may have been duly initiated for the review of such judgment
have not been finally terminated or the period within which the proceedings may
be initiated has not expired; easements, rights-of-way, restrictions (including
zoning restrictions), covenants, licenses, encroachments, protrusions or other
agreements of record, and other similar charges or encumbrances on Real Estate,
that do not secure any Debt and do not interfere with the ordinary course of
business; normal and customary rights of setoff upon deposits in favor of
depository institutions, and Liens of a collecting bank on Payment Items in the
course of collection; and existing Liens shown on Schedule 10.2.2 and any Lien
granted as a replacement or substitute therefor; provided that any such
replacement or substitute Lien (i) except as permitted by Section 10.2.1, does
not secure an aggregate amount of Debt, if any, greater than that secured on the
Closing Date and (ii) is not expanded beyond the property or categories of
property subject thereto on the Closing Date; leases or subleases of the
properties of the Borrower or a Subsidiary granted by such Person to third
parties, in each case entered into in the ordinary course of business so long as
such leases or subleases do not, individually or in the aggregate, (i) interfere
in any material respect with the ordinary conduct of the business of the
Borrower or a Subsidiary or (ii) materially impair the use (for its intended

-51-



--------------------------------------------------------------------------------



 



purposes) or the value of the property subject thereto; bankers’ Liens, rights
of setoff and other similar Liens existing solely with respect to cash and Cash
Equivalents on deposit in one or more accounts maintained by the Borrower or a
Subsidiary, in each case granted in the ordinary course of business in favour of
the bank or banks or security intermediary with which such accounts are
maintained, securing amounts owing to such bank or securities intermediary
including with respect to cash management and operating account arrangements,
including those involving pooled accounts and netting arrangements; provided
that, unless such Liens are non-consensual and arise by operation of law, in no
case shall any such Liens secure (either directly or indirectly) the repayment
of any Debt;
          (g) Liens on fixed assets acquired in connection with a Permitted
Acquisition so long as such Liens were existing at the time of such Acquisition
by a Borrower or Subsidiary and were not incurred, extended or renewed in
contemplation of such Acquisition; provided that (i) the Debt secured by such
Lien is permitted under Section 10.2.1, (ii) the Lien shall attach solely to the
property acquired, and (iii) at the time of acquisition of such fixed assets,
the aggregate amount remaining unpaid on all Debt secured by Liens on such fixed
assets whether or not assumed by a Borrower or Subsidiary shall not exceed an
amount equal to the fair market value at the time of acquisition of such fixed
assets;
          (h) Liens in favour of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
          (i) Liens securing Refinancing Debt permitted sunder Section 10.2.1;
          (j) Liens on property of and Equity Interests in a Foreign Subsidiary
securing Debt of such Foreign Subsidiary permitted under Section 10.2.1(h);
          (k) Liens in respect of the UK Lease Deposit; and Liens incidental to
the conduct of the business or the ownership of the assets of the Borrower or a
Subsidiary that (x) were not incurred in connection with Borrowed Money, (y) do
not in the aggregate materially detract from the value of the assets subject
thereto or materially impair the use thereof in the operation of such business
and (z) do not secure obligations aggregating in excess of $200,000.
          10.2.3 [INTENTIONALLY DELETED].
          10.2.4 DISTRIBUTIONS; UPSTREAM PAYMENTS. Declare or make any
Distributions, except the Borrower may declare and pay Upstream Payments.
          10.2.5 RESTRICTED INVESTMENTS. Make any Restricted Investment.
          10.2.6 DISPOSITION OF ASSETS. Make any Asset Disposition, except a
Permitted Asset Disposition, a disposition of Equipment under Section 8.4.2, or
a transfer of Property by a Subsidiary or Obligor to the Borrower.
          10.2.7 LOANS. Make any loans or other advances of money to any Person,
except (a) advances to an officer or employee for salary, travel expenses,
commissions and similar items in the ordinary course of business; (b) prepaid
expenses and extensions of trade credit made in the ordinary course of business;
(c) deposits with financial institutions permitted hereunder; (d) as long as no
Default or Event of Default exists, intercompany loans by a

-52-



--------------------------------------------------------------------------------



 



Subsidiary to the Borrower, (e) Permitted Investments and (f) a loan by Borrower
to Parent provided that not more than $6,000,000 of such loans may be
outstanding at any one time.
          10.2.8 RESTRICTIONS ON PAYMENT OF CERTAIN DEBT. (a) Make any payments
(whether voluntary or mandatory, or a prepayment, redemption, retirement,
defeasance or acquisition) with respect to any Subordinated Debt, except
regularly scheduled payments of principal, interest and fees, but only to the
extent permitted under any subordination agreement relating to such Debt (and a
Senior Officer of Borrower shall certify to Lender, not less than five Business
Days prior to the date of payment, that all conditions under such agreement have
been satisfied); or (b) if an Event of Default has occurred and is continuing or
will result after giving effect thereto, make any voluntary prepayment of
Borrowed Money (other than the Obligations) prior to the due date for any
payments under the agreements evidencing such Debt as in effect on the Closing
Date (or as amended thereafter with the consent of Lender).
          10.2.9 FUNDAMENTAL CHANGES. Merge, combine or consolidate with any
Person, or liquidate, wind up its affairs or dissolve itself, in each case
whether in a single transaction or in a series of related transactions, except
for mergers or consolidations of a wholly-owned Subsidiary into the Borrower;
change its name or conduct business under any fictitious name, or maintain its
centre of main interests (as that term is used in Article 3(1) of The Council of
the European Union Regulation No. 1346/2000 on Insolvency Proceedings (the
“REGULATION”), other than in England and Wales or have an “establishment” (as
that term is used in Article 2(h) of the Regulation) in any other jurisdiction,
without, in each such case, giving Lender 30 days advance written notice
thereof; change its tax, charter or other organizational identification number;
or change its form or country of incorporation without giving Lender 30 days
advance written notice thereof.
          10.2.10 SUBSIDIARIES. Form or acquire any Subsidiary after the Closing
Date, except in accordance with Sections 10.1.9 and 10.2.5.
          10.2.11 ORGANIC DOCUMENTS. Amend, modify or otherwise change any of
its Organic Documents except for any amendment, modification or other change
that does not adversely affect Lender or any duty to pay the Obligations.
          10.2.12 TAX CONSOLIDATION. File or consent to the filing of any
consolidated income tax return with any Person other than Parent and its
Subsidiaries.
          10.2.13 ACCOUNTING CHANGES. Make any material change in accounting
treatment or reporting practices, except as required by GAAP and in accordance
with Section 1.2; or change its Fiscal Year.
          10.2.14 AGGREGATE OUTSTANDINGS. At no time shall the sum of all
outstanding obligations under the US Loan Facility plus all Obligations be in
excess of $55,000,000.
          10.2.15 HEDGING AGREEMENTS. Enter into any Hedging Agreement, except
to hedge risks arising in the ordinary course of business and not for
speculative purposes.
          10.2.16 CONDUCT OF BUSINESS. Engage in any business, other than its
business as conducted on the Closing Date and any activities incidental thereto
and business reasonably related and/or complementary thereto.

-53-



--------------------------------------------------------------------------------



 



          10.2.17 AFFILIATE TRANSACTIONS. Enter into or be party to any
transaction with an Affiliate, except (a) transactions contemplated by the Loan
Documents; (b) payment of reasonable compensation to officers and employees for
services actually rendered, and loans and advances permitted by Section 10.2.7;
(c) payment of customary directors’ fees and indemnities; (d) transactions
solely between Borrower and Parent as set forth in Section 10.2.7;
(e) transactions with Affiliates that were consummated prior to the Closing
Date, as shown on Schedule 10.2.17; (f) transactions with Affiliates in the
ordinary course of business, upon fair and reasonable terms fully disclosed to
Lender and no less favorable than would be obtained in a comparable arm’s-length
transaction with a non-Affiliate; (g) Permitted Distributions; (h) Permitted
Investments; (i) Permitted Asset Dispositions and (j) payment of administrative
or related expenses of Borrower in the ordinary course of business and
consistent with past practices.
          10.2.18 [INTENTIONALLY OMITTED].
          10.2.19 AMENDMENTS TO SUBORDINATED DEBT. Amend, supplement or
otherwise modify any document, instrument or agreement relating to any
Subordinated Debt, if such modification (a) increases the principal balance of
such Debt, or increases any required cash payment payable prior to the Full
Payment of all Obligations; (b) accelerates the date on which any installment of
principal or any interest is due, or adds any additional redemption, put or
prepayment provisions; (c) shortens the final maturity date or otherwise
accelerates amortization; (d) increases the interest rate; (e) increases or adds
any fees or charges; (f) modifies any covenant in a manner or adds any
representation, covenant or default that is more onerous or restrictive in any
material respect for the Borrower or Subsidiary, or that is otherwise materially
adverse to the Borrower, any Subsidiary or Lender; or (g) results in the
Obligations not being fully benefited by the subordination provisions thereof.
SECTION 11 EVENTS OF DEFAULT; REMEDIES ON DEFAULT
     11.1 EVENTS OF DEFAULT. Each of the following shall be an “Event of
Default” hereunder, if the same shall occur for any reason whatsoever, whether
voluntary or involuntary, by operation of law or otherwise:
          (a) The Borrower fails to pay (i) when and as required to be paid
hereunder, any amount of principal or interest of any Loan or any reimbursement
of any drawing under a Letter of Credit, or (ii) within five Business Days after
the same becomes due, any other amount payable hereunder or under any other Loan
Document;
          (b) Any representation, warranty or other written statement of an
Obligor made in connection with any Loan Documents or transactions contemplated
thereby is incorrect or misleading in any material respect when given;
          (c) The Borrower breaches or fail to perform any covenant contained in
Sections 2.1.4, 6.3, 8.1, 8.2.4, 8.2.5, 8.6.2, 10.1.1(a), 10.1.2, or 10.2 or
Clause 6 of the Debenture;
          (d) An Obligor breaches or fails to perform any other covenant
contained in any Loan Documents, and such breach or failure is not cured within
30 days after a Senior Officer of such Obligor has knowledge thereof or receives
notice thereof from Lender, whichever is sooner;

-54-



--------------------------------------------------------------------------------



 



          (e) A Guarantor repudiates, revokes or attempts to revoke its
Guaranty; an Obligor denies or contests the validity or enforceability of any
Loan Documents or Obligations, or the perfection or priority of any Lien granted
to Lender; or any Loan Document ceases to be in full force or effect for any
reason (other than a waiver or release by Lender);
          (f) Any “Event of Default” occurs under any US Loan Document, or any
other document, instrument or agreement to which an Obligor is a party or by
which it or any of its Properties is bound, relating to any Debt (other than the
Obligations) in excess of $200,000, if the maturity of or any payment with
respect to such Debt may be accelerated or demanded due to such “Event of
Default”;
          (g) Any judgment or order for the payment of money is entered against
an Obligor in an amount that exceeds, individually or cumulatively with all
unsatisfied judgments or orders against all Obligors, $500,000 (net of any
insurance coverage therefor not disputed by the insurer), and the same shall
remain undischarged, unvacated or unbonded for a period of 30 consecutive days
consecutive days during which execution shall not be effectively stayed, by
reason of a pending appeal or otherwise;
          (h) A loss, theft, damage or destruction occurs with respect to any
Collateral if the amount not covered by insurance exceeds $200,000;
          (i) Any Obligor is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any material part of its business; any
Obligor suffers the loss, revocation or termination of any material license,
permit, lease or agreement necessary to its business; there is a cessation of
any material part of any Obligor’s business for a material period of time; any
material Collateral or Property of the Obligors (taken as a whole) is taken or
impaired through condemnation; any Obligor agrees to or commences any
liquidation, dissolution or winding up of its affairs; or Obligors, taken as a
whole cease to be Solvent;
          (j) An Insolvency Proceeding is commenced by any Obligor; any Obligor
makes an offer of settlement, extension or composition to its unsecured
creditors generally; a trustee is appointed to take possession of any
substantial Property of or to operate any of the business of any Obligor; or an
Insolvency Proceeding is commenced against any Obligor and: the Obligor consents
to institution of the proceeding, the petition commencing the proceeding is not
timely controverted by the Obligor, the petition is not dismissed within 30 days
after filing, or an order for relief is entered in the proceeding;
          (k) [intentionally omitted];
          (l) [intentionally omitted]; or A Change of Control occurs; or any
event occurs or condition exists that has a Material Adverse Effect.
     11.2 REMEDIES UPON DEFAULT. If an Event of Default described in
Section 11.1(j) occurs with respect to the Borrower, then to the extent
permitted by Applicable Law, all Obligations shall become automatically due and
payable and all Revolver Commitments shall terminate, without any action by
Lender or notice of any kind.1 In addition, or if any other Event of Default
exists, Lender may in its discretion do any one or more of the following from
 
1 This provision is of doubtful validity under English law.

-55-



--------------------------------------------------------------------------------



 



time to time: declare any Obligations immediately due and payable, whereupon
they shall be due and payable without diligence, presentment, demand, protest or
notice of any kind, all of which are hereby waived by Borrower to the fullest
extent permitted by law; terminate, reduce or condition any Revolver Commitment,
or make any adjustment to the Borrowing Base; require Obligors to Cash
Collateralize the Obligations including the LC Obligations and Obligations in
respect of Bank Products but excluding other contingent Obligations such as
rights to indemnification as to which no claim has been made, and, if Obligors
fail promptly to deposit such Cash Collateral, Lender may advance the required
Cash Collateral as Revolver Loans (whether or not an Overadvance exists or is
created thereby, or the conditions in Section 6 are satisfied); and exercise any
other rights or remedies afforded under the Debenture, any agreement, by law, at
equity or otherwise.
     11.3 LICENSE. Except (i) with respect to Intellectual Property constituting
Excluded Assets, or (ii) as prohibited by any agreement (including any License)
with respect to any Intellectual Property, Lender is hereby granted an
irrevocable, non-exclusive license or other right to use, license or sub-license
(without payment of royalty or other compensation to any Person), effective at
any time that a Default or Event of Default has occurred and is continuing, any
or all Intellectual Property of Borrower, computer hardware and software, trade
secrets, brochures, customer lists, promotional and advertising materials,
labels, packaging materials and other Property, in advertising for sale,
marketing, selling, collecting, completing manufacture of, or otherwise
exercising any rights or remedies with respect to, any Collateral.
     11.4 SETOFF. At any time during an Event of Default, Lender and its
Affiliates are authorized, to the fullest extent permitted by Applicable Law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by Lender or such Affiliate
to or for the credit or the account of Borrower against any Obligations,
irrespective of whether or not Lender or such Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or are owed to a branch or office of
Lender or such Affiliate different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of Lender and each such
Affiliate under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Person may have.
     11.5 REMEDIES CUMULATIVE; NO WAIVER.
          11.5.1 CUMULATIVE RIGHTS. All covenants, conditions, provisions,
warranties, guaranties, indemnities and other undertakings of Borrower contained
in the Loan Documents are cumulative and not in derogation or substitution of
each other. In particular, the rights and remedies of Lender are cumulative, may
be exercised at any time and from time to time, concurrently or in any order,
and shall not be exclusive of any other rights or remedies that Lender may have,
whether under any agreement, by law, at equity or otherwise.
          11.5.2 WAIVERS. The failure or delay of Lender to require strict
performance by Borrower with any terms of the Loan Documents, or to exercise any
rights or remedies with respect to Collateral or otherwise, shall not operate as
a waiver thereof nor as establishment of a course of dealing. All rights and
remedies shall continue in full force and effect until Full Payment of all
Obligations. No modification of any terms of any Loan Documents (including any
waiver thereof) shall be effective, unless such modification is

-56-



--------------------------------------------------------------------------------



 



specifically provided in a writing directed to Borrower and executed by Lender,
and such modification shall be applicable only to the matter specified. No
waiver of any Default or Event of Default shall constitute a waiver of any other
Default or Event of Default that may exist at such time, unless expressly
stated. If Lender accepts performance by any Obligor under any Loan Documents in
a manner other than that specified therein, or during any Default or Event of
Default, or if Lender shall delay or exercise any right or remedy under any Loan
Documents, such acceptance, delay or exercise shall not operate to waive any
Default or Event of Default nor to preclude exercise of any other right or
remedy.
SECTION 12 MISCELLANEOUS
     12.1 Consents, Amendments and Waivers.
          12.1.1 SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon
and inure to the benefit of Borrower, Lender, and their respective successors
and assigns, except that (i) Borrower shall have no right to assign its rights
or delegate its obligations under any Loan Documents and (ii) no assignment by
Lender (other than an assignment to Lender’s Affiliates) of its rights and
obligations hereunder shall be effective without the prior written consent of
Parent which shall not be unreasonably withheld or delayed and shall be deemed
given if no objection is made within 15 Business Days after notice of the
proposed assignment by Lender; PROVIDED that if a Default or an Event of Default
exists, Lender may assign any of its rights and obligations without Parent’s
consent.
          12.1.2 AMENDMENTS AND OTHER MODIFICATIONS. No modification of any Loan
Document, including any extension or amendment of a Loan Document or any waiver
of a Default or Event of Default, shall be effective without the prior written
agreement of Lender and each Obligor party to such Loan Document. However, only
the consent of the parties to a Bank Product shall be required for any
modification of such agreement, and no Affiliate of Lender that is party to a
Bank Product agreement shall have any other right to consent to or participate
in any manner in modification of any other Loan Document. The funding of any
Loans or issuance of any Letters of Credit during a Default or Event of Default
shall not be deemed to constitute a waiver of such Default or Event of Default,
nor to establish a course of dealing. Any waiver or consent granted by Lender
hereunder shall be effective only if in writing, and then only in the specific
instance and for the specific purpose for which it is given.
     12.2 Indemnity. BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES
AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE,
INCLUDING CLAIMS ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE. In no event shall
any party to a Loan Document have any obligation thereunder to indemnify or hold
harmless an Indemnitee with respect to a Claim that is determined in a final,
non-appealable judgment by a court of competent jurisdiction to result from the
gross negligence or willful misconduct of such Indemnitee.
     12.3 NOTICES AND COMMUNICATIONS.
          12.3.1 NOTICE ADDRESS. Subject to Section 4.1.3, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
the Borrower, at Borrower’s address shown on the signature pages hereof, and to
any other Person at its address

-57-



--------------------------------------------------------------------------------



 



shown on the signature pages hereof, or at such other address as a party may
hereafter specify by notice in accordance with this Section 12.3. Each such
notice or other communication shall be effective only (a) if given by facsimile
transmission, when transmitted to the applicable facsimile number, if
confirmation of receipt is received; (b) if given by mail, three Business Days
after deposit in the mail, with first-class postage pre-paid, addressed to the
applicable address; or (c) if given by personal delivery, when duly delivered to
the notice address with receipt acknowledged; or (d) if given by electronic
communication in accordance with Section 12.3.2, as provided in such Section.
Notwithstanding the foregoing, no notice to Lender pursuant to Section 2.1.3,
2.3, 3.1.2, or 4.1.1 shall be effective until actually received by the
individual to whose attention at Lender such notice is required to be sent. Any
written notice or other communication that is not sent in conformity with the
foregoing provisions shall nevertheless be effective on the date actually
received by the noticed party.
          12.3.2 ELECTRONIC COMMUNICATIONS; VOICE MAIL. Electronic mail and
internet websites may be used only for routine communications, such as financial
statements, Borrowing Base Certificates and other information required by
Section 10.1.2, administrative matters, distribution of Loan Documents for
execution, and matters permitted under Section 4.1.3. Lender makes no assurances
as to the privacy and security of electronic communications. Voice mail may not
be used as effective notice under the Loan Documents. Unless Borrower and Lender
otherwise agree, (i) notices and other communications sent to an e-mail address
shall be deemed received upon the sender’s receipt of an acknowledgement from
the intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.
          12.3.3 NON-CONFORMING COMMUNICATIONS. Lender may rely upon any notices
purportedly given by or on behalf of the Borrower even if such notices were not
made in a manner specified herein, were incomplete or were not confirmed, or if
the terms thereof, as understood by the recipient, varied from a later
confirmation. Borrower shall indemnify and hold harmless each Indemnitee from
any liabilities, losses, costs and expenses arising from any telephonic
communication purportedly given by or on behalf of the Borrower.
     12.4 PERFORMANCE OF BORROWER’S OBLIGATIONS. Lender may, in its reasonable
discretion at any time and from time to time, at Borrower’s expense, pay any
amount or do any act required of the Borrower under any Loan Documents or
otherwise lawfully requested by Lender (and, in any such case, not paid or
performed by an Obligor within 10 days after written request therefor by Lender)
to (a) enforce any Loan Documents or collect any Obligations; (b) protect,
insure, maintain or realize upon any Collateral; or (c) defend or maintain the
validity or priority of Lender’s Liens in any Collateral, including any payment
of a judgment, insurance premium, warehouse charge, finishing or processing
charge, or landlord claim, or any discharge of a Lien. All payments, costs and
expenses (including Extraordinary Expenses) of Lender under this Section shall
be reimbursed by Borrower, on demand, with interest from the date incurred to
the date of payment thereof at the Default Rate applicable to Base Rate Revolver
Loans. Any payment made or action taken by Lender under

-58-



--------------------------------------------------------------------------------



 



this Section shall be without prejudice to any right to assert an Event of
Default or to exercise any other rights or remedies under the Loan Documents.
     12.5 CREDIT INQUIRIES. Borrower hereby authorizes Lender (but it shall have
no obligation) to respond to usual and customary credit inquiries from third
parties concerning the Borrower or any Subsidiary.
     12.6 SEVERABILITY. Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.
     12.7 CUMULATIVE EFFECT; CONFLICT OF TERMS. The provisions of the Loan
Documents are cumulative. The parties acknowledge that the Loan Documents may
use several limitations, tests or measurements to regulate similar matters, and
they agree that these are cumulative and that each must be performed as
provided. Except as otherwise provided in another Loan Document (by specific
reference to the applicable provision of this Agreement), if any provision
contained herein is in direct conflict with any provision in another Loan
Document, the provision herein shall govern and control.
     12.8 COUNTERPARTS. Any Loan Document may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
Lender has executed it and received counterparts bearing the signatures of all
other parties hereto. Delivery of a signature page of any Loan Document by
telecopy or electronic communication (e.g., pdf files delivered via email) shall
be effective as delivery of a manually executed counterpart of such agreement.
     12.9 ENTIRE AGREEMENT. Time is of the essence of the Loan Documents. The
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof, and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.
     12.10 NO CONTROL; NO ADVISORY OR FIDUCIARY RESPONSIBILITY. Nothing in any
Loan Document and no action of Lender pursuant to any Loan Document shall be
deemed to constitute control of any Obligor by Lender. In connection with all
aspects of each transaction contemplated by any Loan Document, Borrower
acknowledges and agrees that (a)(i) this credit facility and all related
services by Lender or its Affiliates are arm’s-length commercial transactions
between Borrower and such Person; (ii) Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate;
and (iii) Borrower is capable of evaluating and understanding, and does
understand and accept, the terms, risks and conditions of the transactions
contemplated by the Loan Documents; (b) each of Lender and its Affiliates is and
has been acting solely as a principal in connection with this credit facility,
is not the financial advisor, agent or fiduciary for Borrower, any of its
Affiliates or any other Person, and has no obligation with respect to the
transactions contemplated by the Loan Documents except as expressly set forth
therein; and (c) Lender and its Affiliates may be engaged in a broad range of
transactions that involve interests that differ from Borrower and its
Affiliates, and have no obligation to disclose any of such interests to Borrower
or its Affiliates. To the fullest extent permitted by Applicable Law, Borrower
hereby waives and releases any

-59-



--------------------------------------------------------------------------------



 



claims that it may have against Lender and its Affiliates with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated by a Loan Document.
     12.11 CONFIDENTIALITY. Lender agrees to maintain the confidentiality of all
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners); (c) to
the extent required by Applicable Law or by any subpoena or similar legal
process; (d) to any other party hereto; (e) in connection with the exercise of
any remedies, the enforcement of any rights, or any action or proceeding
relating to any Loan Documents; (f) subject to an agreement containing
provisions substantially the same as those of this Section, to any potential or
actual transferee of any interest in a Loan Document or any actual or
prospective party (or its advisors) to any Bank Product; (g) with the consent of
the Borrower; or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to Lender or any of its Affiliates on a non-confidential basis from a
source other than Borrower. Notwithstanding the foregoing, Lender may issue and
disseminate to the public general information describing this credit facility,
including the names and addresses of Borrower and a general description of
Borrower’s businesses, and may use Borrower’s names in advertising and other
promotional materials. For purposes of this Section, “Information” means all
information received from an Obligor or Subsidiary relating to it or its
business, other than any information that is available to Lender on a
non-confidential basis prior to disclosure by the Obligor or Subsidiary. Lender
acknowledges that (i) Information may include material non-public information
concerning an Obligor or Subsidiary; (ii) it has developed compliance procedures
regarding the use of material non-public information; and (iii) it will handle
such material non-public information in accordance with Applicable Law,
including federal and state securities laws.
     12.12 [INTENTIONALLY OMITTED]
     12.13 GOVERNING LAW. THIS AGREEMENT, UNLESS OTHERWISE SPECIFIED, SHALL BE
GOVERNED BY THE LAWS OF ENGLAND AND WALES.
     12.14 [Intentionally Omitted].
     12.15 WAIVERS BY BORROWER. To the fullest extent permitted by Applicable
Law, Borrower waives (a) the right to trial by jury (which Lender hereby also
waives) in any proceeding or dispute of any kind relating in any way to any Loan
Documents, Obligations or Collateral; (b) presentment, demand, protest, notice
of presentment, default, non-payment, maturity, release, compromise, settlement,
extension or renewal of any commercial paper, accounts, documents, instruments,
chattel paper and guaranties at any time held by Lender on which the Borrower
may in any way be liable, and hereby ratifies anything Lender may do in this
regard; (c) notice prior to taking possession or control of any Collateral;
(d) any bond or security that might be required by a court prior to allowing
Lender to exercise any rights or remedies; (e) the benefit of all valuation,
appraisement and exemption laws; (f) any claim against Lender, on any theory of
liability, for special, indirect, consequential, exemplary or

-60-



--------------------------------------------------------------------------------



 



punitive damages (as opposed to direct or actual damages) in any way relating to
any Enforcement Action, Obligations, Loan Documents or transactions relating
thereto; and (g) notice of acceptance hereof. Borrower acknowledges that the
foregoing waivers are a material inducement to Lender entering into this
Agreement and that Lender is relying upon the foregoing in its dealings with
Borrower. Borrower has reviewed the foregoing waivers with its legal counsel and
has knowingly and voluntarily waived its jury trial and other rights following
consultation with legal counsel. In the event of litigation, this Agreement may
be filed as a written consent to a trial by the court.
     12.16 [INTENTIONALLY OMITTED].
     12.17 JUDGMENT CURRENCY. If for the purpose of obtaining judgment in any
court it is necessary to convert an amount due hereunder in the currency in
which it is due (the “Original Currency”) into another currency (the “Second
Currency”), the rate of exchange applied shall be that at which, in accordance
with normal banking procedures, Lender could purchase in the London foreign
exchange market, the Original Currency with the Second Currency on the date two
(2) Business Days preceding that on which judgment is given. Each Obligor agrees
that its obligation in respect of any Original Currency due from it hereunder or
under any other Loan Document to which it is party shall, notwithstanding any
judgment or payment in such other currency, be discharged only to the extent
that, on the Business Day following the date Lender receives payment of any sum
so adjudged to be due hereunder in the Second Currency, Lender may, in
accordance with normal banking procedures, purchase, in the London foreign
exchange market, the Original Currency with the amount of the Second Currency so
paid; and if the amount of the Original Currency so purchased or could have been
so purchased is less than the amount originally due in the Original Currency,
each Obligor agrees as a separate obligation and notwithstanding any such
payment or judgment to indemnify Lender and the Lenders against such loss. The
term “rate of exchange” in this Section 12.17 means the spot rate at which
Lender, in accordance with normal practices, is able on the relevant date to
purchase the Original Currency with the Second Currency, and includes any
premium and costs of exchange payable in connection with such purchase.

-61-



--------------------------------------------------------------------------------



 



     EXECUTED AS A DEED on the date set forth above.

                  LENDER:    
 
                BANK OF AMERICA, N.A.    
 
           
 
  By:             /s/ John Tolle
 
   
 
  Name:              John Tolle    
 
           
 
  Title:              Vice President    
 
           
 
                Address:    
 
                55 South Lake Avenue, Suite 900         Pasadena, California
91011         Attn:     John Tolle    
 
  Telecopy:   (626) 584-4601    
 
           

             
 
  BORROWER:        
 
           
 
  ASHWORTH U.K. LTD.        
 
           
 
  /s/ Halina Balys
 
 , Director    
 
           
 
  /s/ Greg W. Slack
 
 , Director    
 
           
 
  Address:        
 
  21 St. Thomas Street        
 
  Bristol BS16JS        
 
  United Kingdom        

S-1
Loan Agreement (UK)

 